Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 1 of 72 Page ID #:2607




         EXHIBIT A
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 2 of 72 Page ID #:2608

                                                                             1

   1                     UNITED STATES DISTRICT COURT

   2                    CENTRAL DISTRICT OF CALIFORNIA

   3                              WESTERN DIVISION

   4       THE HON. JUDGE STEPHEN V. WILSON, JUDGE PRESIDING

   5

   6   UNITED STATES OF AMERICA,          )
                                          )
   7                     Plaintiff,       )
                                          )
   8           vs.                        ) NO. 20-CR-00579-SVW
                                          )
   9   RICHARD AYVAZYAN, et al.,          )
                                          )
  10                     Defendants.      )
       ___________________________________)
  11

  12

  13

  14                REPORTER'S TRANSCRIPT OF PROCEEDINGS

  15                               Video Conference

  16                        Los Angeles, California

  17                         Friday, April 2, 2021

  18

  19

  20

  21

  22                  Lisa M. Gonzalez, CSR 5920, CCRR
                              Official Reporter
  23                  United States District Courthouse
                       350 W. First Street, Room 4455
  24                    Los Angeles, California 90012
                     213.894-2979; www.lisamariecsr.com
  25

                     Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 3 of 72 Page ID #:2609

                                                                             2

   1   APPEARANCES:

   2   FOR THE GOVERNMENT:        OFFICE OF THE U.S. ATTORNEY
                                  BY: BRIAN R. FAERSTEIN
   3                                   ASSISTANT UNITED STATES ATTORNEY
                                  312 North Spring Street, Suite 1200
   4                              Los Angeles, CA 90012
                                  213-894-2400
   5
                                  U.S. DEPARTMENT OF JUSTICE
   6                              BY: CHRISTOPHER FENTON
                                  1400 New York Avenue, NW
   7                              Washington, DC 20530
                                  202-320-0539
   8

   9   FOR THE DEFENDANTS:        STEPTOE AND JOHNSON LLP
                                  BY: ASHWIN J. RAM, ESQ.
  10                              633 West 5th Street, Suite 1900
                                  Los Angeles, CA 90071
  11                              213-439-9443

  12                              BY: NICHOLAS P. SILVERMAN, ESQ.
                                  1330 Connectiut Avenue NW
  13                              Washington, DC 20036
                                  202-429-8096
  14
                                  DIAMOND AND ASSOCIATES
  15                              BY: DAVID D. DIAMOND, ESQ.
                                  1200 Wilshire Boulevard, Suite 406
  16                              Los Angeles, CA 90017
                                  213-250-9100
  17
                                  BIENERT KATZMAN LITTRELL WILLIAMS LLP
  18                              BY: JOHN LEWIS LITTRELL, ESQ.
                                  903 Calle Amanecer, Suite 350
  19                              San Clemente, CA 92673
                                  949-369-3700
  20
                                  MESEREAU LAW GROUP
  21                              BY: THOMAS A. MESEREAU, JR.
                                  10100 Santa Monica Boulevard, Suite 300
  22                              Los Angeles, CA 90067
                                  310-651-9960
  23

  24

  25

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 4 of 72 Page ID #:2610

                                                                             3

   1   APPEARANCES (Continued):

   2

   3                             LAW OFFICES OF FRED G. MINASSIAN INC.
                                 BY: FRED G. MINASSIAN, ESQ.
   4                             101 North Brand Boulevard, Suite 1970
                                 Glendale, CA 91203
   5                             818-240-2444

   6                             HANUSZ LAW, PC
                                 BY: JOHN HANUSZ, ESQ.
   7                             800 Wilshire Boulevard, Suite 1050
                                 Los Angeles, CA 90017
   8                             213-204-4200

   9                             TAHMAZIAN LAW FIRM PC
                                 BY: JILBERT TAHMAZIAN, ESQ.
  10                             1518 West Glenoaks Boulevard
                                 Glendale, CA 91201
  11                             818-242-8201

  12                             WERKSMAN JACKSON AND QUINN
                                 BY: MICHAEL GREGORY FREEDMAN, ESQ.
  13                             888 West 6th Street, 4th Floor
                                 Los Angeles, CA 90017
  14                             213-688-0460

  15                             LAW OFFICE OF PETER JOHNSON
                                 BY: PETER JOHNSON, ESQ.
  16                             409 North Pacific Coast Highway
                                 Suite 651
  17                             Redondo Beach, CA 90277
                                 310-295-1785
  18

  19

  20

  21

  22

  23

  24

  25

                     Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 5 of 72 Page ID #:2611

                                                                                 4

   1          Los Angeles, California; Friday, April 2, 2021

   2                                 11:33 a.m.

   3                                   -o0o-

   4              THE COURT:      I see the lawyers' names on the

   5   screen, and I have a schedule here.

   6              Let me start the hearing in this way.            I know that

   7   the specific purpose of the status conference is with regard

   8   to the ex parte application for protective order --

   9   application for modified protective order.           And there is

  10   opposition.   And there have been substantial briefs filed

  11   with regard to this protective order, which is somewhat

  12   unusual, but has to be addressed.

  13              Before I can get to that specific question, I

  14   would benefit from, perhaps, a better understanding of the

  15   indictment.   And I'm directing my questions initially to --

  16   who is the prosecutor here?       It's Andre, Julian Andre.

  17   Where's Julian Andre?

  18              MR. FAERSTEIN:      Your Honor, I'm sorry.       This is

  19   Brian Faerstein on behalf of the United States.             I'm also

  20   joined by my colleague, Scott Paetty and Christopher Fenton.

  21   Mr. Andre left our office about a month or two ago, but

  22   myself and Mr. Paetty have made appearances, and Mr. Fenton

  23   has been on the case from the inception.

  24              THE COURT:      Who are the other assistants?

  25              MR. FAERSTEIN:      The other AUSA is Scott Paetty

                     Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 6 of 72 Page ID #:2612

                                                                                5

   1   from the U.S. Attorney's Office.

   2               THE COURT:      How do you spell his name?

   3               MR. FAERSTEIN:      His last name is P-a-e-t-t-y.

   4               THE COURT:      He is not appearing here today;

   5   correct?

   6               MR. FAERSTEIN:      He is present.       I will be taking

   7   the lead for the Government, but he is present, as well as

   8   Mr. Fenton.

   9               THE COURT:      I see.     So my questions initially are

  10   directed to you, and maybe defendants can benefit in some

  11   way from my questions also.

  12               I read the indictment several times, and it has so

  13   many details in it that I want to make sure I get the thread

  14   of it and not get lost in the details.

  15               So understanding that it's just an indictment and

  16   the lawyers should understand that nothing is likely to be

  17   decided at this hearing, and my questions are really

  18   questions trying to get some insight as to at least what the

  19   indictment alleges, which is the starting point.

  20               And I'm not interested in how the indictment or

  21   the evidence meshes to specific statutes or charges, I'm

  22   just interested, in nonlegal term, let's call it "The

  23   story."    Every case has a story.

  24               And so here is my very rough understanding.          And

  25   I'm not interested in too many details.             I'm just trying to

                      Lisa   M.   Gonzalez,    Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 7 of 72 Page ID #:2613

                                                                                6

   1   get the broad strokes.

   2              My understanding is that the indictment alleges

   3   that the scheme involved applications for these PPP loans

   4   and Small Business Administration loans which appear to be

   5   similar in purpose.       Maybe there are some distinctions.       And

   6   that what happened, according to the indictment, was that

   7   the defendant -- and the focus as far as I can see from the

   8   pleadings -- and I'm doing this also to better understand

   9   the motions to suppress which are on calendar for next

  10   week -- seem to put defendant Ayvazyan and Terabelian at the

  11   helm here, so to speak.

  12              And that there was a series of PPP and SBA loan

  13   applications for the benefits under those programs.          The

  14   moneys under those programs were limited to certain business

  15   expenses and purposes, and that instead of using those funds

  16   for business purposes, they were used for the personal

  17   purposes of the defendants buying homes or other things.

  18              And that -- and carrying out the scheme -- and

  19   this, perhaps, gets closer to the protective order issue --

  20   the Government maintains that there were some fictitious,

  21   non-existent persons or entities that were the applicants

  22   for these loans.

  23              Two prominent names in the indictment are Zhadko

  24   and Kauichko, and that they are the -- in fact, the

  25   indictment so alleges that those are AKAs or names used by

                     Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 8 of 72 Page ID #:2614

                                                                             7

   1   Ayvazyan and his wife Terabelian.         I don't fully

   2   understand -- maybe I should, maybe it's my deficiency, but

   3   I don't fully understand the other defendants' roles in the

   4   indictment.

   5              Were they persons who were similarly situated to

   6   Ayvazyan and Terabelian, or were those persons who somehow

   7   involved themselves in the scheme to help benefit the

   8   Ayvazyan and Terabelian?

   9              So, as a first matter, I'll just ask you,

  10   Mr. Faerstein, in terms of what I just said, am I close to

  11   the mark, or have I misread the indictment?

  12              MR. FAERSTEIN:      Thank you, Your Honor.

  13              You are -- Your Honor is very close to the mark.

  14              I will mention that there was an initial

  15   indictment in this case, of course, back in November where

  16   there were four defendants, Richard Ayvazyan, Marietta

  17   Terabelian as Your Honor has already mentioned, along with

  18   Richard Ayvazyan's brother, Artur Ayvazyan and his wife,

  19   Tamara Dadyan.

  20              The indictment at that time alleged, as Your Honor

  21   described, a conspiracy to submit fraudulent loan

  22   applications for COVID-19 disaster relief fund.             And the

  23   core component of the conspiracy and the scheme is using

  24   fake, stolen and synthetic identities of individuals, as

  25   well as entities to submit these fraudulent loan

                     Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 9 of 72 Page ID #:2615

                                                                               8

   1   applications for --

   2              THE COURT:      That's what I described, I thought.

   3   And you make a point here about the synthetic and stolen.

   4   From my reading of the indictment -- and it has so many

   5   details -- it appeared to me that there was only one -- I'll

   6   call it a real person -- whose identity was stolen or

   7   misused to get these loans and that all the other names of

   8   the businesses, at least from the indictment's standpoint,

   9   were used or synthetic.       I guess that means made up; right?

  10              MR. FAERSTEIN:      It does, Your Honor.

  11              THE COURT:      So in terms of real persons whose

  12   identity was somehow stolen or misused and manipulated for

  13   the purposes of the indictment, how many persons of that

  14   kind were there?

  15              MR. FAERSTEIN:      Well, Your Honor, I was going to

  16   mention, the Government --

  17              THE COURT:      Just answer my question.         Listen to

  18   what I'm saying.     There are a lot of people here, and I'm

  19   trying to unearth a better understanding so that I can do my

  20   job.   This is not the time to argue.        I'm just interested in

  21   getting my questions answered.         Not long-winded answers.

  22              So answer my question "yes" or "no" first, and

  23   then give me a further answer if there is one.

  24              MR. FAERSTEIN:      Yes, Your Honor.

  25              There are six specific stolen identities of real

                     Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 10 of 72 Page ID #:2616

                                                                                9

   1   people alleged in the first --

   2               THE COURT:      Why didn't you say that at the outset.

   3   That was my question.

   4               MR. FAERSTEIN:      I apologize, Your Honor.

   5               THE COURT:      Then, are the six people mentioned in

   6   the indictment?

   7               MR. FAERSTEIN:      They are mentioned in the

   8   first-superseding indictment, Your Honor.

   9               THE COURT:      And do these people claim, as per the

  10   indictment, that they discovered the misuse because of money

  11   unexplainably going to their bank account or the business

  12   bank account?

  13               How is it that they knew their identity was

  14   misused?    I mean, when the application was made in the name

  15   of a real person whose identity was misused or stolen, did

  16   the PPP or the SBA wire the money to their bank account, or

  17   was it somehow directed somewhere else?            And, if so, how did

  18   these persons know that their identity was misused?

  19               MR. FAERSTEIN:      Yes, Your Honor.      The money was

  20   not wired to these individuals, it was wired to bank

  21   accounts controlled by the defendants in this case.           And as

  22   part of the investigation of these fraudulent loan

  23   applications, agents have interviewed a number of the

  24   witnesses or alleged identity theft victims in sort of

  25   trying to figure out did you submit this loan application

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 11 of 72 Page ID #:2617

                                                                               10

   1   and they have confirmed they have not.

   2               A couple of the other identity theft victims have

   3   not been interviewed, but I will also mention there are

   4   numerous other individuals that are not alleged in

   5   aggravated identity theft counts in the first-superseding

   6   indictment, but whose identity we believe, based on

   7   interviews with them, have also been used and stolen and

   8   used in connection in furtherance of the conspiracy.

   9               THE COURT:      All right.    And I did read -- my

  10   research is not complete on the motions that are pending,

  11   but I did read the declaration or affidavit by the FBI agent

  12   in furtherance of the warrant.

  13               Well, before I get to that, let me ask a question

  14   about Zhadko and Kauichko.

  15               There seems to be a clear dispute between the

  16   defendants and the Government as to whether Zhadko and

  17   Kauichko are fictitious or real.          In the FBI agent's

  18   declaration, there is information, at least from that

  19   declaration, that the FBI agent says supports the view that

  20   they're not real, but the defendants claim they are real.

  21   I'm going to ask you briefly what evidence is there that

  22   they're not real, and give me your response.

  23               MR. FAERSTEIN:      Yes, Your Honor.      With respect to

  24   the identifying information for, for instance, Iuliia Zhadko

  25   and the drivers' licenses that were on defendant Ayvazyan's

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 12 of 72 Page ID #:2618

                                                                            11

   1   phone and the social security number, that information is

   2   not real.    There may be an individual named Iuliia Zhadko,

   3   but the information in these profiles that the defendants

   4   were in possession of is not real.

   5               THE COURT:      One moment.    And you say that the

   6   information that you received, was this from the search of

   7   the phones at the Miami Airport?

   8               MR. FAERSTEIN:      Both in terms of the search of the

   9   phones at the Miami Airport, as well as the cards that the

  10   defendants had on them during that search.

  11               THE COURT:      But it stems from the search at the

  12   Miami Airport?

  13               MR. FAERSTEIN:      Yes, Your Honor.

  14               There's also --

  15               THE COURT:      Why do you -- yes, it stems from Miami

  16   Airport.

  17               MR. FAERSTEIN:      The agents had previously

  18   identified the person Iuliia Zhadko or the identity Iuliia

  19   Zhadko before the Miami stop, and they did so in connection

  20   with investigating suspected fraudulent loan applications

  21   for COVID-19 disaster relief funds.

  22               One of the companies that they were investigating

  23   in the summer of last year before the border stop in October

  24   was a company called Timeline Transport.            And that

  25   particular PPP loan application was submitted by an

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 13 of 72 Page ID #:2619

                                                                            12

   1   individual named Iuliia Zhadko.

   2               THE COURT:      I know that because that's highlighted

   3   in the FBI agent's affidavit.

   4               Let me, perhaps, be a little disjointed and

   5   backtrack here and ask you how did this all start.

   6               MR. FAERSTEIN:      How did the investigation start,

   7   Your Honor?

   8               THE COURT:      Yes.

   9               MR. FAERSTEIN:      Well, after Congress passed the

  10   CARES Act, there was an emphasis on trying to root out fraud

  11   in connection with the Payment Protection Program, as well

  12   as this other program, the Economic Injury Disaster Relief

  13   program because those funds were obviously sorely needed by

  14   the businesses that legitimately needed them.

  15               In this particular case, this company Timeline

  16   Transfer was among a few that -- of construction companies

  17   that had some hallmarks or question marks that the FBI began

  18   investigating.

  19               THE COURT:      You know, you say a lot of things, and

  20   understand I'm not being personally critical, but I have a

  21   goal here, and I just can't let you keep on talking.

  22               It seems to me what you're saying is that it

  23   became -- began with some sort of audit.

  24               MR. FAERSTEIN:      I can't say whether it was an

  25   audit, Your Honor, or an anonymous tip.

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 14 of 72 Page ID #:2620

                                                                              13

   1               THE COURT:      You can't say because you don't know,

   2   or because you feel that you don't want to make that

   3   revelation known?

   4               MR. FAERSTEIN:      I, sitting here right now without

   5   going back to the specific warrant affidavit, I can't say

   6   because I don't know the specific --

   7               THE COURT:      Why don't you know?      I mean, you

   8   should know that.      I mean, you're the prosecutor.

   9               Are you telling me that you don't know how this

  10   all started?    I mean, I find that stunning.

  11               How did this start?

  12               MR. FAERSTEIN:      It started with an investigation

  13   of a company called Timeline Transport.

  14               THE COURT:      You said that, and the impression I

  15   was getting was that there was this program, and the

  16   Government, in its wisdom, said, well, maybe we ought to

  17   check to see if everything is kosher about this business,

  18   this program.    And so they sort of, like the IRS, they do

  19   random audits and sometimes the IRS -- someone calls up the

  20   hotline and says, you know, "Dr. Smith down the street here,

  21   he keeps four sets of books.           I know where they are."     I

  22   mean, you know, all kinds of reasons to start audits.

  23               Was this audit started because there were some

  24   hallmarks?    I mean, we all know the IRS has some gadgetries,

  25   algorithms, programs, where they look for indicia of fraud,

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 15 of 72 Page ID #:2621

                                                                               14

   1   use that as a starting point and sometimes it's someone who

   2   shows up and says, "I've got a good lead for you."

   3               How did this one start?

   4               MR. FAERSTEIN:      Your Honor, I do not know sitting

   5   here right now whether it was an audit or algorithms or

   6   whether it came in through an anonymous tip.            My colleague,

   7   Christopher Fenton, will be able to answer that question.

   8               THE COURT:      Well, who is the lead prosecutor in

   9   this case?

  10               MR. FAERSTEIN:      Your Honor, I'm not sure we have a

  11   designated lead prosecutor.        I am speaking here today on the

  12   ex parte application.

  13               THE COURT:      You know something, this is just not

  14   satisfactory.    I mean -- I mean, if it were a defense lawyer

  15   who said, you know, "I'm carrying the bags.            I'm the guy

  16   who's going to try the case" and couldn't answer the

  17   questions, I'd be equally perturbed.

  18               I mean, I'm taking pains as is my responsibility

  19   to understand what's going on because there's a lot at

  20   stake, and you're supposed to be helping me, not persuading

  21   me, but answering my questions.          And I've used that word

  22   before stunned by the fact that you don't know how this

  23   began.   It may not be pivotal, but it --

  24               Let me turn to something related.

  25               MR. FENTON:      Your Honor, this is Christopher

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 16 of 72 Page ID #:2622

                                                                               15

   1   Fenton for the Government as well.           I can answer your

   2   question if it would please the Court.

   3               THE COURT:      Go ahead and answer.

   4               MR. FENTON:      Sure.     So the Department of Justice

   5   worked with an independent expert to audit data from the SBA

   6   to try to find certain hallmarks for fraud.             What we found

   7   in this particular instance, without going into too much

   8   detail, unless the Court would prefer that --

   9               THE COURT:      No.

  10               MR. FENTON:      -- what we found here is that there

  11   was a certain grouping of individuals who appeared to be a

  12   ring who were using common types of fraudulent documents and

  13   also using fake IDs.        One of those fake IDs was

  14   Iuliia Zhadko.

  15               Once we identified that ring using the SBA data,

  16   what happened from that date forward was we started to

  17   basically follow the money.          We followed the money and found

  18   that there were other applications submitted by

  19   Iuliia Zhadko or that went into Iuliia Zhadko's bank account

  20   or bank accounts --

  21               THE COURT:      Hold on.     Because you're getting

  22   closer to what I was interested in.           You're saying that

  23   there were certain hallmarks about the Timeline loan or

  24   about Zhadko.

  25               In other words, was the initial focus on Zhadko?

                      Lisa   M.   Gonzalez,    Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 17 of 72 Page ID #:2623

                                                                             16

   1               MR. FENTON:      Iuliia Zhadko.       The initial focus was

   2   on a grouping of individuals that included Iuliia Zhadko.

   3               THE COURT:      But I mean there must have been a

   4   gazillion people applying for loans in this program.

   5               How was it that this Zhadko stood out or became

   6   the focus of some inquiry?

   7               MR. FENTON:      Well, in some instances you can

   8   readily identify that the individuals are not actually real

   9   people by doing background searches.

  10               There was also an issue that they were submitting

  11   similar supporting documentation.          So the SBA data was able

  12   to identify that similar types of payroll reports or similar

  13   IRS tax forms had been filed, and they would look at the

  14   similarities, and say, well, that's strange that this group

  15   of companies that otherwise don't have any connection, you

  16   know, are submitting similar types of forms.

  17               THE COURT:      Hold on.

  18               And how many companies were identified as

  19   applicants by virtue of the focus on Zhadko?

  20               MR. FENTON:      So -- well, there was a handful of

  21   companies that were tied to Zhadko, including Timeline

  22   Transport, Top Quality Construction, and then also another

  23   one Touring Info Solutions.

  24               THE COURT:      And are those companies in the

  25   indictment?    Timeline, I know is.        Top -- whatever it was

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 18 of 72 Page ID #:2624

                                                                               17

   1   also; correct?

   2               MR. FENTON:      Yes.    And Touring Info Solutions as

   3   well.

   4               THE COURT:      I see.

   5               MR. FENTON:      And one additional point, Your Honor,

   6   that I think would be helpful is that often Department of

   7   Justice reviews suspicious activity reports that are

   8   provided by banks which provides leads as well.              So these

   9   are not leads or complaints that are filed, but those are

  10   investigations obviously conducted by financial

  11   institutions.

  12               THE COURT:      I see.

  13               MR. FENTON:      One additional point that I think

  14   would be helpful to Your Honor --

  15               THE COURT:      Was there such a report filed by a

  16   bank in this instance?

  17               MR. FENTON:      Yes, there were SARs reports, yes.

  18               THE COURT:      And were those reports focused on

  19   Zhadko?

  20               MR. FENTON:      Yes, Your Honor.

  21               THE COURT:      And none of that to my memory is

  22   described in the declaration, the affidavit.

  23               MR. FENTON:      Well, the Government is not able to

  24   rely on SARs for the purpose of search warrants or for

  25   alleging crimes, so we don't allege --

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 19 of 72 Page ID #:2625

                                                                                 18

   1               THE COURT:      What is SARs?

   2               MR. FENTON:      Suspicious Activity Report generated

   3   under the bank --

   4               THE COURT:      I know, but here's what I'm getting at

   5   and this maybe doesn't relate to this specific issue.              I'll

   6   zero in on it hopefully with further questions, but -- I may

   7   have the dates off a bit, but my memory is that Miami

   8   Airport search occurred, I think, in the middle of

   9   October 2020; correct?

  10               MR. FENTON:      Yes, Your Honor.      October 20th.

  11   October 19th and 20th.

  12               THE COURT:      Yeah.   And that the indictment was

  13   returned early November, mid November.

  14               MR. FENTON:      That's correct, Your Honor.

  15               THE COURT:      So given the amount of detail in the

  16   indictment, it seemed that -- and, of course, the fact that

  17   in the Miami situation, the agents there were prompted by

  18   agents who were investigating this case.            So it appears that

  19   all the documentary evidence in the indictment predated the

  20   search.

  21               MR. FENTON:      That's correct, Your Honor.     That's

  22   correct.

  23               THE COURT:      No "and."    No "and."    Just answer the

  24   question.    That's the answer; right?

  25               MR. FENTON:      Yes, Your Honor.

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 20 of 72 Page ID #:2626

                                                                            19

   1               THE COURT:      I'm going to turn now to the Miami

   2   search, not in terms of its legality because the parties

   3   have put that issue squarely to the court.            I understand the

   4   issue, and it has to be resolved, and I will resolve it, but

   5   I don't need any further input on that now.

   6               My understanding of the Miami search was that

   7   Ayvazyan and Terabelian were coming back to the

   8   United States from some Caribbean island and that their

   9   arrival was tipped off to Customs people by agents, FBI

  10   agents.

  11               Again, I'm not getting into the Fourth Amendment

  12   questioning.

  13               When Ayvazyan and Terabelian were questioned and

  14   searched, the declaration says they found identity

  15   information on Ayvazyan of Zhadko; is that correct?

  16               I'm asking you, Fenton.        Is it -- you're speaking,

  17   or is it now Faerstein?        Who is going to speak to that?

  18               MR. FENTON:      I can answer that question,

  19   Your Honor.

  20               Yes, identity information was found on

  21   Mr. Ayvazyan.

  22               THE COURT:      And Ayvazyan.    And it was Zhadko

  23   identity information?

  24               MR. FENTON:      Yes, Your Honor.

  25               THE COURT:      And what other identities, other than

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 21 of 72 Page ID #:2627

                                                                               20

   1   that in his name Ayvazyan, were found on him?

   2               MR. FENTON:      A credit card from Viktoria Kauichko.

   3               THE COURT:      Okay.   Those are the two principal

   4   things?

   5               MR. FENTON:      Yes, Your Honor.

   6               THE COURT:      And was Viktoria Kauichko known to the

   7   Government before that?

   8               MR. FENTON:      Yes, Your Honor.

   9               THE COURT:      How?

  10               MR. FENTON:      Through the same process.        Because it

  11   was a ring, the Government followed the money.               And what the

  12   Government determined is what was essentially outlined in

  13   the October 20th Complaint that was filed, which is that

  14   money was used, disaster relief money was used to purchase a

  15   house that Mr. Ayvazyan and Ms. Terabelian --

  16               THE COURT:      I --

  17               MR. FENTON:      -- so we traced the money that was

  18   used to buy that house --

  19               THE COURT:      Was that all the money that went in

  20   escrow?

  21               MR. FENTON:      That's -- yes, a lot of -- a lot of

  22   the funds went into the escrow, not all of them, yes.

  23               THE COURT:      Now, what other physical evidence was

  24   taken or seized from Ayvazyan and Terabelian at that Miami

  25   search, other than the identity of Zhadko and Kauichko?

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 22 of 72 Page ID #:2628

                                                                                21

   1               MR. FENTON:      So there were the credit cards.

   2   There was --

   3               THE COURT:      Credit cards in whose name?

   4               MR. FENTON:      The credit cards -- the identity

   5   document that you referred to, Your Honor, those are credit

   6   cards in the name of Iuliia Zhadko and Viktoria Kauichko.

   7   So that's what I'm referring to.           Credit cards.

   8               THE COURT:      I see.     And then they were questioned,

   9   and what information -- what did they say in that

  10   questioning, if anything, that the Government intends to use

  11   or was a lead to something else?

  12               MR. FENTON:      What statements were made during --

  13               THE COURT:      Yes.   Maybe just make it a broad

  14   question.    What did they say?

  15               MR. FENTON:      The Government is not intending to

  16   rely on any statements that were made during that

  17   questioning --

  18               THE COURT:      What did they say?

  19               MR. FENTON:      So they were basically asked, you

  20   know, was commonly referred to as the five Ws.                The who,

  21   what, where, why, and when with respect to who they were and

  22   their travel.

  23               And when they were confronted about the identities

  24   with respect to Mr. Ayvazyan, Mr. Ayvazyan claimed that

  25   Iuliia Zhadko was his girlfriend, and he was just concealing

                      Lisa   M.   Gonzalez,    Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 23 of 72 Page ID #:2629

                                                                                 22

   1   that information from his wife.

   2               And his wife, when she was confronted with

   3   Viktoria Kauichko identity, she said that -- she initially

   4   said I don't know who that is, and my husband put that card

   5   in there, in my wallet.

   6               THE COURT:      I see.

   7               And what about the other defendants, beginning

   8   with Ayvazyan, Dadyan, Grigoryan and so forth?               I guess

   9   there are two Dadyans here.

  10               How did they become part of the indictment?            Were

  11   they persons who did things to help Ayvazyan and Terabelian

  12   in the alleged scheme, or did they have their own scheme?

  13               MR. FENTON:      So they were co-conspirators in the

  14   same scheme.    And what is alleged is that the disaster

  15   relief funds were fraudulently applied for, and that the

  16   proceeds were then taken to buy a variety of different

  17   things, including these luxury homes.             And the Government

  18   was able to follow the money and find that the disaster

  19   relief funds were being used to buy these homes.              And that's

  20   how we initially landed on Richard Ayvazyan and

  21   Marietta Terabelian.

  22               And then from there we identified the other

  23   individuals who were involved in applying for and then

  24   moving those criminal proceeds.          And then that led us to

  25   Artur Ayvazyan and Tamara Dadyan --

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 24 of 72 Page ID #:2630

                                                                               23

   1               THE COURT:      When you say "moving," what exactly do

   2   you mean?

   3               MR. FENTON:      Well, laundering and spending.

   4               THE COURT:      So the proceeds of the loans somehow

   5   went to the applicants.        Let's say Timeline.      And then from

   6   Timeline, at least according to the FBI affidavit, they were

   7   shortly thereafter wired to this escrow account?

   8               MR. FENTON:      In some instances, yes, but there are

   9   other ways that they laundered or spent --

  10               THE COURT:      How -- give me an example of how some

  11   of these other defendants became co-conspirators, according

  12   to the indictment.

  13               MR. FENTON:      Well, sir, so the other

  14   co-conspirators all submitted or caused to be submitted

  15   fraudulent PPP or EIDL loan applications.

  16               THE COURT:      In their names?

  17               MR. FENTON:      Some were in their names, some used

  18   fake identities.

  19               So, for example, Tamara Dadyan applies for several

  20   loans in her own name, but also applied for many loans using

  21   stolen, fake or synthetic identities.

  22               THE COURT:      Stolen, fake, or synthetic.      Those are

  23   different things.      I mean --

  24               MR. FENTON:      That's right.

  25               THE COURT:      One is made up names and the other is

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 25 of 72 Page ID #:2631

                                                                                24

   1   stolen identities of real people.          So you're saying it was

   2   both?

   3               MR. FENTON:      That's correct.

   4               THE COURT:      And -- but when these other

   5   defendants -- when I say "other," I'm referring to anyone

   6   other than Ayvazyan and Terabelian -- applied for a loan and

   7   got the proceeds, is the Government's documentary evidence

   8   that the monies were shortly thereafter transferred to the

   9   benefit of Ayvazyan and Terabelian?

  10               MR. FENTON:      In some instances, yes.         Like one

  11   example, Your Honor, would be Vahe Dadyan.            So he obtained a

  12   loan in his own name, using his own company, and then gave

  13   nearly all of the proceeds were used to purchase one of the

  14   houses.   That's correct.

  15               THE COURT:      Is there an allegation that

  16   defendants, other than Ayvazyan and Terabelian when making

  17   these fraudulent loan applications, as the indictment

  18   alleges, that they did it for their own benefit?              In other

  19   words, kept the money themselves?

  20               MR. FENTON:      Absolutely, Your Honor, yes.

  21               THE COURT:      So how were they -- how were those

  22   schemes, even though they are similar in structure, related

  23   to Ayvazyan and Terabelian?

  24               In other words, if they had their own scheme to

  25   obtain funds illegally, how is it tied to this overall

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 26 of 72 Page ID #:2632

                                                                            25

   1   conspiracy?

   2               MR. FENTON:      So the defendants -- the defendants

   3   are working together to apply for these loans, teaching each

   4   other how to use -- how to get --

   5               THE COURT:      There's a trial date, isn't there?

   6               MR. FENTON:      Yes, Your Honor.

   7               THE COURT:      When is the trial date?

   8               MR. FENTON:      The current trial date is May 4.

   9               THE COURT:      So does the Government have some

  10   inside witness?

  11               MR. FENTON:      We do have at least one confidential

  12   witness.    Yes, Your Honor.

  13               THE COURT:      And when you say "confidential," was

  14   that someone who -- is that a defendant?

  15               MR. FENTON:      No, Your Honor.

  16               THE COURT:      And has that person been identified to

  17   the defense?

  18               MR. FENTON:      Not as yet, Your Honor, no.

  19               THE COURT:      I bet they're curious to know who that

  20   might be.

  21               When do you plan on telling them?

  22               MR. FENTON:      Well, Your Honor, so we have, in

  23   connection with the application for the modified protective

  24   order, we have included provision that would allow us to

  25   share that information with their attorneys.            The request is

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 27 of 72 Page ID #:2633

                                                                            26

   1   that that information not be shared with defendants because

   2   there's a concern with respect to the safety of that

   3   particular individual.

   4               THE COURT:      But, in other words, what is the --

   5   are there links between these defendants in terms of aiding

   6   and abetting each other, or is -- do these defendants -- the

   7   defendants other than Ayvazyan and Terabelian have done

   8   similar things to what is alleged against Ayvazyan and

   9   Terabelian for their own -- just for their own benefit?

  10               MR. FENTON:      Yes, Your Honor.

  11               THE COURT:      What is the linkage?

  12               MR. FENTON:      Well, the linkage is that they're

  13   applying for -- they're fraudulently obtaining these funds,

  14   and then they're transferring the funds amongst each other

  15   in some instances.

  16               THE COURT:      Is Ayvazyan and Terabelian

  17   transferring funds they got from these others too?

  18               MR. FENTON:      To some of the individuals, yes.

  19               THE COURT:      I see.

  20               MR. FENTON:      The theory --

  21               THE COURT:      What is the Government's theory as to

  22   why they're doing that?        Why wouldn't they just keep the

  23   money?

  24               MR. FENTON:      Well, it's our understanding that

  25   they're taking a large portion of those funds and they're

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 28 of 72 Page ID #:2634

                                                                             27

   1   using them to buy houses, and they fancy themselves to be

   2   real estate experts and presumably they'd flip them and sell

   3   them for some profit as part of an effort to launder money.

   4               THE COURT:      That is what I was getting at.     In

   5   other words, let's say, for example, Dadyan filed -- had a

   6   false company and false identity, filed for a PPP loan, the

   7   money went to that entity and Dadyan used the money to buy a

   8   house or a car, or a watch or whatever, wouldn't that be --

   9   why is that scheme part of Ayvazyan's scheme?

  10               MR. FENTON:      Well, they're sharing.      I mean,

  11   they're sharing the funds.        So they may spend the money on

  12   individual things here and there; right?            So some of the

  13   defendants might buy a personal luxury.            They might buy a

  14   wrist watch, like a Rolex or something of that nature.

  15   Another one might buy a Fendi handbag.

  16               THE COURT:      Are you saying that these defendants

  17   bought things together; in other words, as a group?

  18               MR. FENTON:      They raised the money together, and

  19   then they spent the money together on some things like these

  20   houses.

  21               THE COURT:      The houses, were they handled jointly

  22   or were they held in individual defendants' names?

  23               MR. FENTON:      So one of the homes was purchased in

  24   the name of Richard Ayvazyan and Marietta Terabelian, and

  25   two of the other homes were purchased using the names of --

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 29 of 72 Page ID #:2635

                                                                              28

   1   one was purchase name of Iuliia Zhadko, and the other was

   2   purchased in the name of another individual, Anna

   3   Manukian (ph), who's believed to be a stolen identity.             A

   4   relative of one of the defendants whose identity was stolen.

   5               THE COURT:      And let me ask you this.         The

   6   defendants maintain that these co-defendants are -- they're

   7   all relatives; is that your view also?            Or do you have a

   8   different view?

   9               MR. FENTON:      Our understanding is they're

  10   relatives, they're close family friends.

  11               THE COURT:      I see.

  12               MR. FENTON:      Right.

  13               THE COURT:      And are there any fictitious people in

  14   the case related to some of these other defendants, other

  15   than Zhadko and Kauichko?          Any other names like that?

  16               MR. FENTON:      Your Honor, are you asking -- just so

  17   I can be clear about the question.          Are you asking if there

  18   are -- if some of the defendants are using other fake names

  19   or aliases?

  20               THE COURT:      Yes.

  21               MR. FENTON:      Absolutely.

  22               THE COURT:      I mean, similar at least in style to

  23   Zhadko and Kauichko?

  24               MR. FENTON:      Yes.

  25               THE COURT:      Just names you believe are synthetic

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 30 of 72 Page ID #:2636

                                                                                  29

   1   as you call them?

   2               MR. FENTON:      That's correct.

   3               THE COURT:      Now, let me ask you about the SBA and

   4   the PPP.    The way I'm understanding the difference is that

   5   in the funding process under the PPP program, the funding is

   6   through private banks; and under the SBA process, it's

   7   through the Government.

   8               Is there some other difference in these programs?

   9               MR. FENTON:      No, Your Honor.      I think that that's

  10   the primary difference.

  11               THE COURT:      And were most of the loans PPP or SBA?

  12               MR. FENTON:      They -- so most of the loans were

  13   PPP, but I mean, it's very close.          There are a large number

  14   of PPP and a large number of EIDL loans as well.

  15               THE COURT:      Now, how many of the loans were made

  16   with what the Government alleges to be stolen identity of

  17   real people?

  18               MR. FENTON:      So in the first-superseding

  19   indictment, there's over 150 fraudulent loans.               And this is

  20   a rough estimate, Your Honor.          But I would say that about

  21   85 percent of those were -- used fake or stolen names.

  22               THE COURT:      But fake or stolen, those are two

  23   categories.    I'm asking who -- how many of the loans were

  24   made by using the stolen identity of a real person?

  25               MR. FENTON:      Many of the loans.      The synthetic

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 31 of 72 Page ID #:2637

                                                                            30

   1   identities are really a combination of information that is

   2   in part real information and in part fake information.

   3               For example, in this particular case, a lot of the

   4   identities appear to be Russian foreign exchange students or

   5   foreign exchange students from Eastern Europe, and their

   6   names and their birthdates are taken and then other

   7   information is added to that to build a profile of an

   8   individual.    And that profile, which we call synthetic, is

   9   then used to take out the loans.

  10               THE COURT:      So what you're describing is a real

  11   person whose biography was manufactured?

  12               MR. FENTON:      Right.    And I can give you a good

  13   example here.    Iuliia Zhadko.        It's our understanding that

  14   Iuliia Zhadko is a female Russian foreign exchange student

  15   who has the date of birth that is on that driver's license,

  16   but when you look at the way that Iuliia Zhadko's name has

  17   been used in this particular instance, Richard Ayvazyan has

  18   turned him into a man and given him additional information.

  19               And then if you see in the submission that we made

  20   most recently, the ex parte submission, you can see three

  21   examples of three different men who are presented to be

  22   Iuliia Zhadko.     That's a perfect example of a synthetic

  23   identity.

  24               THE COURT:      You know, it almost seems like -- I

  25   hate to make humor of such an important issue, but that

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 32 of 72 Page ID #:2638

                                                                               31

   1   there is this program on television where the format is --

   2   you know, the panel asks questions -- To Tell the Truth.               My

   3   wife just told me.         Where the panel asks questions and then

   4   they have to guess who the real person is, and then that

   5   real person stands up.         It's kind of dramatic.        But I'm

   6   asking whether the Government has ever met or talked to this

   7   foreign exchange student, Zhadko.

   8               MR. FENTON:       We have not spoken to Ms. Zhadko, no.

   9               THE COURT:       Do you know -- I mean, you said you

  10   thought she's a foreign exchange student.            Have you tried to

  11   locate her?

  12               MR. FENTON:       Not at this point, Your Honor.

  13               THE COURT:       Well, at this point.     I mean, the

  14   trial could be around the corner.

  15               MR. FENTON:       That's correct.     I don't -- the

  16   Government doesn't believe that we need to contact

  17   Ms. Zhadko in order to prove our case, but Ms. Zhadko is in

  18   Russia as far as we understand it, or at least hasn't been

  19   in the United States.         She left the United States a long

  20   time ago.

  21               THE COURT:       Well, I mean, is there passport

  22   information that gives some information about her coming and

  23   going?

  24               MR. FENTON:       Yes.   Yes, Your Honor.    These

  25   individuals who have been used to build synthetic identities

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 33 of 72 Page ID #:2639

                                                                             32

   1   in many instance are Russian or Eastern European foreign

   2   exchange students, and we have identified their travel

   3   information, saw that they came in on a Visa, saw that they

   4   left and never came back, and then we produced that

   5   information to the defense.

   6               THE COURT:      I see.     Now, I'm going to ask you --

   7   of course, I'm going to immediately turn it over to the

   8   defendant because I'm anxious for their answer on this

   9   question.

  10               My understanding is that defendant Ayvazyan and

  11   Terabelian claim that Zhadko and Kauichko are relatives of

  12   theirs.

  13               Is that what they're saying?           I don't know.

  14               MR. FENTON:      I don't know, Your Honor.

  15               THE COURT:      They're saying they're real people,

  16   and you seem to say the same thing with some qualification.

  17               MR. FENTON:      Well, but I think, Your Honor, what's

  18   important here, if you look at the ex parte submission that

  19   we made, the licenses that were found on the defendants for

  20   Kauichko and for Zhadko show different people.

  21               So for Mr. Ayvazyan to say, "Well, I know who is

  22   Zhadko, and he told me it's okay for me to use his

  23   identity."    Well, Mr. Ayvazyan has been found with three

  24   different Iuliia Zhadkos.        Which one could possibly be the

  25   right one?

                      Lisa   M.   Gonzalez,    Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 34 of 72 Page ID #:2640

                                                                             33

   1               With respect to Ms. Kauichko, it's the same

   2   information as well.        They were found with identification.

   3   There were two different identification documents for

   4   Viktoria Kauichko.         If you look at them, they are two

   5   completely different people.           It's impossible for that to be

   6   the case that these individuals are giving --

   7               THE COURT:       I don't know what's possible or not.

   8   That's for a jury to decide, not me.

   9               What -- now, let me turn to the reason for this

  10   hearing.    What is, from the Government's standpoint, what is

  11   the protective order about?         What does the Government want

  12   to protect or modify?

  13               MR. FAERSTEIN:       Yes, Your Honor.     This is

  14   Brian Faerstein again on behalf of the Government.

  15               The discovery that we've produced contains a

  16   significant amount of the personally identifiable

  17   information that Mr. Fenton has just been describing.           The

  18   names --

  19               THE COURT:       Of which people?

  20               MR. FAERSTEIN:       Well, the individuals we've just

  21   described, as well as numerous other individuals.            We've

  22   submitted some exhibits.

  23               THE COURT:       Are you talking about the real people

  24   whose identity was taken?

  25               MR. FAERSTEIN:       Both the real people and the

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 35 of 72 Page ID #:2641

                                                                            34

   1   synthetic identity or profiles of those people, as well as

   2   the drivers licenses.

   3               THE COURT:      The real people, so-called real

   4   people, I can understand the argument, at least on its

   5   surface, but why are you wanting to protect the identities

   6   of synthetic people?

   7               MR. FAERSTEIN:      Your Honor, the Government's

   8   concern is that the defendants in this conspiracy are using

   9   the information of these synthetic identities to apply for

  10   these fraudulent loans and to launder the proceeds.           And the

  11   best evidence of that happening after we brought -- after

  12   the initial indictment was returned is that, as we describe

  13   in our ex parte application and as the grand jury found in

  14   the first-superseding indictment, defendant Ayvazyan, as

  15   it's alleged, used the synthetic identity information of

  16   Iuliia Zhadko to move money between bank accounts in the

  17   name of Iuliia Zhadko and a company called Touring Info

  18   Solutions, which has the sole signatory of Iuliia Zhadko and

  19   to open a cryptocurrency account and to -- an account at

  20   T.D. Ameritrade to move money that is traceable to the

  21   fraudulent loan proceeds in this case.

  22               Similarly, defendant Tamara Dadyan in this past

  23   January and February was using the identity of one of the

  24   aggravated identity theft victims in this case whose

  25   initials are A.D. to try to access a bank account in A.D.'s

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 36 of 72 Page ID #:2642

                                                                               35

   1   name that we allege that she fraudulently set up with other

   2   co-conspirators and to obtain the money in that bank account

   3   in A.D.'s name by impersonating A.D.

   4               THE COURT:      But don't these defendants already

   5   have that information?

   6               MR. FAERSTEIN:      Well, Your Honor, the Government

   7   seized pursuant to the border search and then also search

   8   warrants at seven different locations -- and this is all

   9   between October 20th and November 5th -- seized a

  10   significant amount of this information.            And that consisted

  11   of both digital devices, but also hard copy documents,

  12   identification documents.

  13               One example of that is Exhibit 2 to the

  14   Government's ex parte application.          And that information was

  15   in our possession, and we brought down the indictment on

  16   November 17th.     And after the protective order, existing

  17   protective order, was entered by the Court on December 11th,

  18   the Government started to produce discovery the following

  19   Monday, on December 14th, and that included the information

  20   that we are concerned about.           The synthetic identity

  21   information, as well as the real victim information.

  22               And within days of starting those productions on

  23   December 14th, defendant Ayvazyan, Richard Ayvazyan, as we

  24   allege and as the grand jury found, started moving money in

  25   the Iuliia Zhadko's account and opened additional -- a

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 37 of 72 Page ID #:2643

                                                                            36

   1   brokerage and a cryptocurrency account.             That is --

   2               THE COURT:       So your fear is that if the defendants

   3   had access to the information they previously allegedly

   4   used, that they would continue to launder money?

   5               MR. FAERSTEIN:       Yes, Your Honor.

   6               THE COURT:       Now, anything is possible, but now

   7   that the defendants know you're glued to these accounts, I

   8   mean, human nature being what it is, it's unpredictable, but

   9   isn't it less predictable that they would do such a thing,

  10   even if they had done it in the past?

  11               MR. FAERSTEIN:       Your Honor, I wish that -- I wish

  12   that could be said, but we have the grand jury finding,

  13   making a probable cause finding in the first-superseding

  14   indictment that defendants Richard Ayvazyan and Tamara

  15   Dadyan did just that with the stolen identity information.

  16               THE COURT:       You say the grand jury found

  17   something.    I know that's part of our lure, but you've heard

  18   of the adage that the grand jury would indictment a ham

  19   sandwich?

  20               MR. FAERSTEIN:       I have, Your Honor.

  21               THE COURT:       So anyway.

  22               Okay.     I want to hear now -- it isn't that I've

  23   been ignoring the defendants.

  24               First of all, defendants don't have to say

  25   anything.    I mean, I'm peppering the Government with

                      Lisa    M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 38 of 72 Page ID #:2644

                                                                            37

   1   questions to find out some background information only for

   2   the purpose of helping me understand the motions and this

   3   motion, but I haven't asked the defendants questions because

   4   they don't have to say anything.

   5               But I am interested in their view of this

   6   protective order question.        So I would take it that there's

   7   probably one common response -- maybe I'm wrong.

   8               Is there one lawyer who would best speak to that

   9   question, or do I have to hear many lawyers?            Who would like

  10   to take the lead on that question?

  11               MR. RAM:       Your Honor, it's Ashwin Ram representing

  12   Richard Ayvazyan.

  13               THE COURT:      Let me see where you are.

  14               MR. RAM:       Top of the screen, Your Honor.

  15               THE COURT:      Go ahead, Mr. Ram.

  16               MR. RAM:       A couple of big picture points

  17   specifically with respect to the comments we just heard from

  18   the Government with respect to a modified protective order.

  19   The Court obviously considered the original protective order

  20   and arguments in December, and the question is what has

  21   changed from December to now.

  22               And the Government is alleging that -- and they

  23   went as far as, if I heard correctly, to say that the grand

  24   jury found that discovery abuse is occurring.            And discovery

  25   is being used to commit crimes post -- you know, on pretrial

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 39 of 72 Page ID #:2645

                                                                               38

   1   release.    That's what I'm hearing.

   2               And the problem -- there's several problems with

   3   that theory, Your Honor.        First and foremost is the

   4   explanation you just heard from the prosecutors when you

   5   asked them:    What is the interdependence here?             How are

   6   these people connected in any way?           Why is this not multiple

   7   conspiracies and schemes you're alleging?            All great

   8   questions.

   9               And the answer was:        They're all connected.

  10   They're passing around funds, information is being shared.

  11   I quote, "They're educating each other on how to apply for

  12   these loans;" right?        So the problem with the Government's

  13   theory, Your Honor, is that these identifications, credit

  14   cards, name -- what are we talking about when we say

  15   identification.       The Government is talking about names.

  16   They're talking about names in which profiles are built

  17   behind those names.

  18               THE COURT:      And businesses.

  19               MR. RAM:       And businesses.   Absolutely.      And if

  20   these things are being passed around to groups of dozens of

  21   people, dozens; right?        We're just at the tip of the sphere

  22   according to the Government in their papers.            They're still

  23   investigating.     So if these things are being passed around

  24   and aren't contained, any remedial protective order measures

  25   even if they were necessary -- and I'll address that in a

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 40 of 72 Page ID #:2646

                                                                                   39

   1   second -- would be wholly ineffective to accomplish anything

   2   the Government is seeking here.

   3               THE COURT:      Say what you just said again.       I

   4   didn't hear.

   5               MR. RAM:       Sure, Your Honor.

   6               So basically if these identifications, business

   7   names, synthetic information, whatever we want to call it,

   8   if it's being passed around to dozens of people as part of

   9   this grand conspiracy that the Government has alleged, any

  10   protective order now, you know, five months after the fact,

  11   would have no ability to cabin what's already out there in

  12   the community for dozens of people that aren't even charged

  13   yet.   That's point number one, Your Honor.

  14               Point number two, if I may, is even more directly

  15   to the point, and it's devastating to the Government.                They

  16   noted in their briefs in December, Steptoe and Johnson,

  17   that's my law firm, Your Honor, has mechanisms to track and

  18   identify and record who is reviewing discovery.              When, how

  19   long they spend on a single page, and whether anything is

  20   downloaded, forwarded or otherwise manipulated.              Okay?   That

  21   was an accurate representation.

  22               And the -- where the Government literally hits the

  23   wall here, Your Honor, is that we can affirmatively prove,

  24   if you look at Exhibit 4 attached to the Government's

  25   opposition to the ex parte application, Richard Ayvazyan

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 41 of 72 Page ID #:2647

                                                                            40

   1   spent less than 20 seconds on average flipping through the

   2   relevant pages of the discovery the Government has

   3   identified.

   4               THE COURT:      I know.    But I'm still a yellow pad

   5   and pencil guy.

   6               MR. RAM:       Yes.

   7               THE COURT:      How long does it take to look at a

   8   screen and write something down on a yellow pad?

   9               MR. RAM:       That's a great question, Your Honor.     So

  10   what we've seen from the data, which we provided to the

  11   Court I believe in our submission under seal, in camera, is

  12   there's -- literally it's consistent with flipping through

  13   these pages.    And unless they're alleging that Richard

  14   Ayvazyan is rain man, and he's just picking up data:

  15   Account numbers, names, date of births, driver's license

  16   numbers as these pages are flipping every 20 seconds, I

  17   mean, we have a different case here.

  18               And, by the way, if that was true, Your Honor, I'm

  19   also a pen and pad guy, but if that was true and Ayvazyan is

  20   rain man and he's picked up these numbers just by flipping

  21   through them every 20 seconds, again, another protective

  22   order modifying conditions here would be wholly ineffective

  23   because it's already in his head, and it's already in the

  24   heads of the other defendants.

  25               I won't speak for Tammy Dadyan because I'm not her

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 42 of 72 Page ID #:2648

                                                                               41

   1   attorney, her attorney's on the line.             I can tell you, and

   2   Mr. Minassian can speak to it, it's unclear she's even

   3   reviewed a single page of discovery, let alone flipped

   4   through a page at a time.

   5               So, you know, there's two fundamental core

   6   problems here, Your Honor.        One is there's been no

   7   containment, so to speak, as to point one, and it's already

   8   out there.    We can't unring that bell.          There's people in

   9   the community that can be making transactions -- and,

  10   frankly, the more fundamental point to address here is

  11   there's this group of Ukranians or Russians that are out

  12   there, the Government says they don't exist, they're not

  13   real, they're fake, or even if they are real, they're not

  14   the people who applied for these loans.            And the Government

  15   has repeatedly said in their briefs, this is a simple and

  16   straightforward case.        We agree.    We absolutely agree.

  17               At trial, the question is going to be:           Are the

  18   Ukranians real or some composite people purporting to be the

  19   Ukranians, are they real?        And did they shout from the

  20   rooftops to the Armenian people and many of the people who

  21   are charged in this case, you should apply for a PPP loan.

  22   It's free Government money, and we'll help you do it.

  23               And the question is:        Did that happen?     Are they

  24   real, or are people purporting to be these Ukranians real?

  25   It's that simple.

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 43 of 72 Page ID #:2649

                                                                                  42

   1               And as for the protective order --

   2               THE COURT:      I don't agree with that.         I mean, at

   3   least from what I've seen so far, I don't think it's that

   4   simple because the defense will have to contend with at

   5   least a declaration as proveable with a lot of

   6   circumstantial evidence.

   7               MR. RAM:       I agree a trial would be necessary,

   8   Your Honor, but just to come back to the key points on the

   9   protective order here, the last point really is, if what the

  10   Government is alleging is true in both the initial

  11   indictment where there was one alleged real person versus

  12   the superseding indictment where there's now six alleged

  13   real people, right, whose identities were used in aggravated

  14   identity theft counts, if that is true, the information is

  15   already out there and known to each of the defendants

  16   charged currently and unindicted co-conspirators, according

  17   to the Government's view of the world, and that's not going

  18   to change.    One.

  19               And two, there has been no material change in

  20   circumstances from where we were at in December.               My client

  21   is going to plead not guilty, when he's arraigned on the

  22   superseding indictment as to these new money laundering

  23   charges.    And fundamentally, the question is, is there a

  24   Iuliia Zhadko out there running around engaging in

  25   transactions, right, whether his name is really Zhadko or

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 44 of 72 Page ID #:2650

                                                                                43

   1   not.   Is he doing this?

   2               THE COURT:      Is it a he or a she?

   3               MR. RAM:       It's a he, Your Honor.      As far as --

   4               THE COURT:      I see.     And your position is this

   5   Iuliia Zhadko is real?

   6               MR. RAM:       Yes, Your Honor.

   7               THE COURT:      And have you met that person?

   8               MR. RAM:       I have not, Your Honor.

   9               THE COURT:      Do you anticipate -- you don't have to

  10   answer this or not -- that that person will appear at the

  11   trial?

  12               MR. RAM:       I do anticipate that that person or an

  13   agent for that person would be, and I would be relying on

  14   the Government to make that available to us.             But I know my

  15   client is very interested in having the testimony of Zhadko

  16   and some of the other -- frankly, some of the other

  17   Ukranians and Russians that are part of --

  18               THE COURT:      Are these Ukranians and Russian people

  19   in the United States now, or are they back in their home

  20   country?

  21               MR. RAM:       From what I understand, some are back in

  22   their home country.        That was accurate when the prosecutor

  23   represented that.

  24               THE COURT:      Do any of the other lawyers wish to

  25   weigh in on this issue?

                      Lisa   M.   Gonzalez,    Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 45 of 72 Page ID #:2651

                                                                            44

   1               MR. JOHNSON:      Yes, Your Honor.      This is

   2   Peter Johnson on behalf of Vahe Dadyan.

   3               THE COURT:      Who are are you speaking on behalf of?

   4               MR. JOHNSON:      On behalf of defendant number 8,

   5   Vahe Dadyan.

   6               We join the co-defendant counsel's statement, but

   7   also add specific prejudice to Vahe Dadyan.

   8               As the Court knows from reading the papers, there

   9   were only two individuals that were alleged of discovery

  10   abuses in this case.        There are six other defendants that

  11   are not alleged, but just simply are grouped into this.

  12               And the specific prejudice to Mr. Dadyan is that

  13   they're attempting to review hundreds of thousands of pages

  14   of documents in the middle of a pandemic, and it would be

  15   virtually impossible for me to sit down with the -- with

  16   Mr. Dadyan and go through these documents when it's -- we

  17   join that it's unnecessary.

  18               So for those reasons, we would ask the Court to

  19   deny the relief for the Government.

  20               THE COURT:      Last matter is the matter of

  21   discovery.    The defendants maintain that the Court issued an

  22   order ordering the Government to complete discovery by

  23   March 15th of this year and that that hasn't happened; that

  24   the Government is still filtering or handing over documents

  25   to the defendants as we speak.

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 46 of 72 Page ID #:2652

                                                                              45

   1               What is the status of discovery?

   2               MR. FAERSTEIN:      Yes, Your Honor.      And defendant

   3   Richard Ayvazyan filed a motion on this last night, but this

   4   goes to something Mr. Ram said.

   5               THE COURT:      Who represents Mr. Ayvazyan?      Ram?

   6               MR. FAERSTEIN:      Mr. Ram.

   7               First of all, the Government has complied with the

   8   Court's discovery cutoff order for the discovery cutoff of

   9   March 15th.    Mr. Ram mentioned a moment ago that there are

  10   no changed circumstances in this case since December.           That

  11   completely disregards the fact that there's a

  12   first-superseding indictment that has significantly expanded

  13   this case.    It's doubled the number of defendants --

  14               THE COURT:      The first-superseding indictment

  15   occurred after that discovery order.          Is that what you're

  16   saying?

  17               MR. FAERSTEIN:      No, Your Honor.      The

  18   first-superseding indictment was returned on March 9th and

  19   it was unsealed on March 11th.

  20               THE COURT:      Of this year?

  21               MR. FAERSTEIN:      Of this year, Your Honor.

  22               THE COURT:      So that had to be after the Court

  23   issued an order setting the March 15th discovery cutoff.

  24               MR. FAERSTEIN:      Yes, Your Honor.      The Court's

  25   order -- and, you know, of course, I'm interpreting it, but

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 47 of 72 Page ID #:2653

                                                                               46

   1   the Court's order, as we understand it, pertains to

   2   discovery relating to the indictment that was returned by a

   3   grand jury on November 17th, 2020.          We continued

   4   investigating because the indictment now contains over 150

   5   alleged fraudulent loans, not just 35 as the initial

   6   indictment did, and it now contains four additional

   7   defendants.    And it contains money laundering conspiracy and

   8   additional substantive counts on everything that's charged.

   9   And it's a much broader indictment that has a lot of

  10   discovery that supports the charges in this significantly

  11   expanded indictment.

  12               So we could not produce the discovery relating to

  13   the new indictment, the investigation that we've been doing

  14   since December until this new indictment was unsealed and we

  15   arrested three of the four new defendants, but we

  16   couldn't -- we couldn't produce that information relating to

  17   the new charges, not the old charges, and we actually stated

  18   that expressly in our discovery letter that went out to the

  19   defendants on March 12th.        We said that a substantial amount

  20   of the discovery relates to the new charges and the new

  21   defendants.

  22               THE COURT:      Okay.   Okay.

  23               MR. FAERSTEIN:      Sorry, Your Honor.

  24               THE COURT:      So what is the intention from this

  25   point forward?     When is this going to end?         I mean, is this

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 48 of 72 Page ID #:2654

                                                                              47

   1   going to be a career project, or is there some cutoff where

   2   you say we have enough -- I don't know why 35 wasn't enough

   3   if you can prove it --

   4               By the way, I always like to fast forward to the

   5   trial because that's what I think that I should do.           Are

   6   there going to be 150 separate trials on each transaction?

   7               MR. FAERSTEIN:      No, Your Honor.      And as we've

   8   alleged in the superseding indictment, we have overt acts in

   9   furtherance of the conspiracy to commit mail and wire fraud,

  10   as well as the money laundering.          And that describes a

  11   number of the specific, fraudulent loan applications that

  12   are indicative of the overall conspiracy.

  13               THE COURT:      How many of these 150 loans that you

  14   say are now in this new indictment are going to be the

  15   subject of evidence at the trial?

  16               MR. FAERSTEIN:      You know, Your Honor, I think --

  17   we're thinking about how to present that in the most

  18   efficient manner possible and, you know, whether it's

  19   through summary chart and a summary witness or series of

  20   summary witnesses from various lenders.            That is something

  21   we will seek to accomplish in an efficient manner as

  22   possible, but it's unfortunate that we are continuing to

  23   investigate, but we have the obligation where this fraud is

  24   continuing even after the initial indictment and we're

  25   continuing to investigate --

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 49 of 72 Page ID #:2655

                                                                             48

   1               THE COURT:      Well, are there -- of these additional

   2   instances beyond the 35 or so that you mentioned in the

   3   first indictment, are they loans that you just uncovered

   4   that were made previous to the first indictment, or are you

   5   saying that between the first indictment and the new

   6   indictment there are over 100 fraudulent loans made?

   7               MR. FAERSTEIN:      Well, Your Honor, we've had --

   8   we've been working to identify --

   9               THE COURT:      You know, Mr. Faerstein, I asked you a

  10   question, and I expect an answer.          You have a wind up.

  11   Baseball pitchers, it's okay.          Not lawyers.    No wind ups.

  12               Tell me what's the answer.

  13               MR. FAERSTEIN:      We identified additional loan

  14   applications that we believed were fraudulent after the

  15   initial --

  16               THE COURT:      How many between the 35 and the 150

  17   you now claim?

  18               MR. FAERSTEIN:      How many were previously not

  19   identified before the first indictment?

  20               THE COURT:      How many new loans did you uncover

  21   after the first indictment that are now part of this new

  22   indictment?

  23               MR. FAERSTEIN:      Your Honor, I can't give you a

  24   specific or an approximate number on that.

  25               THE COURT:      Maybe Fenton has the answer.

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 50 of 72 Page ID #:2656

                                                                            49

   1               What's the answer, Fenton?

   2               MR. FENTON:      Some of the loans were known to the

   3   Government at that time, but they had not yet been tied to

   4   the defendants.       And we also believed that there were

   5   additional co-conspirators that would be charged later.

   6               THE COURT:      What about the dates of loans?     In

   7   other words, what was the date of the initial indictment,

   8   the one we issued the protective order on?

   9               MR. FENTON:      Mid November.

  10               THE COURT:      So between mid November and March 11th

  11   I thought I heard --

  12               MR. FENTON:      That's correct, Your Honor.      The

  13   loans --

  14               THE COURT:      How many of the new loans in the

  15   March 11 indictment were loans that were dated between

  16   November of 2020 and March 11 of 2021?

  17               MR. FENTON:      Zero.

  18               THE COURT:      All right.    That's an answer.

  19               Let me thank the parties for appearing.          You know,

  20   this Zoom, it's not in-person stuff.          I mean, it's hard to

  21   manage.    The purpose of the hearing was just as I stated and

  22   the parties have responded.          Sometimes I'm a little curt,

  23   but that's not because I don't respect the lawyers, it's

  24   because sometimes in this Zoom thing, there's no body

  25   language.    When we're in court, the lawyers can see the body

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 51 of 72 Page ID #:2657

                                                                                 50

   1   language.    And, generally, if the lawyer is experienced,

   2   they respond, but here there's no body language.             It's

   3   almost like a telephone call.          So the only way I have to cut

   4   you off is to cut you off, so no disrespect intended.

   5               But thank you for giving me the information.            I'm

   6   going to chew on it and probably give you some direction

   7   this afternoon as to how we want to approach.

   8               Thank you.

   9         (Thereupon, at 12:58 p.m., proceedings adjourned)

  10

  11                                    -oOo-

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 52 of 72 Page ID #:2658

                                                                            51

   1

   2

   3                                 CERTIFICATE

   4

   5               I hereby certify that pursuant to Section 753,

   6   Title 28, United States Code, the foregoing is a true and

   7   correct transcript of the stenographically reported

   8   proceedings held in the above-entitled matter and that the

   9   transcript format is in conformance with the regulations of

  10   the Judicial Conference of the United States.

  11

  12   Date:   April 8, 2021

  13

  14                                            Lisa M. Gonzalez
                                   /s/__________________________________
  15                               Lisa M. Gonzalez, U.S. Court Reporter
                                   CSR No. 5920
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                      Lisa   M.   Gonzalez,   Official   Reporter
                             47/13
Case 2:20-cr-00579-SVW Document    48/16
                                289-4 Filed 04/21/21 Page4200   72 3/8
                                                          53 of[1]  Page ID #:2659
   MR. FAERSTEIN: [35]          1518 [1] 3/10               4455 [1] 1/23
   4/17 4/24 5/2 5/5 7/11 8/9   15th [3] 44/23 45/9 45/23   4th [1] 3/13
                                1785 [1] 3/17
   8/23 9/3 9/6 9/18 10/22
                                17th [2] 35/16 46/3
                                                            5
   11/7 11/12 11/16 12/5                                    5920 [2] 1/22 51/15
   12/23 13/3 13/11 14/3 14/9   19 [2] 7/22 11/21
                                1900 [1] 2/10               5th [2] 2/10 35/9
   33/24 34/6 36/4 36/10
   36/19 45/1 45/5 45/16        1970 [1] 3/4                6
   45/20 45/23 46/22 47/15      19th [1] 18/11              633 [1] 2/10
   48/12 48/17 48/22            2                           651 [1] 3/16
   MR. FENTON: [74]           20 [3] 40/1 40/16 40/21       6th [1] 3/13
   MR. JOHNSON: [2]           20-CR-00579-SVW [1] 1/8 7
   43/25 44/3                 20036 [1] 2/13
   MR. RAM: [12] 37/13                                    753 [1] 51/5
                              202-320-0539 [1] 2/7
   37/15 38/18 39/4 40/5 40/8 202-429-8096 [1] 2/13       8
   42/6 43/2 43/5 43/7 43/11  2020 [3] 18/9 46/3 49/16 800 [1] 3/7
   43/20                      2021 [4] 1/17 4/1 49/16     8096 [1] 2/13
   THE COURT: [131]            51/12                      818-240-2444 [1] 3/5
   -                          20530 [1] 2/7               818-242-8201 [1] 3/11
   -o0o [1] 4/3               20th [4] 18/10 18/11 20/13 8201 [1] 3/11
   -oOo [1] 50/11              35/9                       85 percent [1] 29/21
                              213-204-4200 [1] 3/8        888 [1] 3/13
   /                          213-250-9100 [1] 2/16
   /s [1] 51/14               213-439-9443 [1] 2/11       9
                              213-688-0460 [1] 3/14       90012 [2] 1/24 2/4
   0                          213-894-2400 [1] 2/4        90017 [3] 2/16 3/7 3/13
   0460 [1] 3/14              213.894-2979 [1] 1/24       90067 [1] 2/22
   0539 [1] 2/7               2400 [1] 2/4                90071 [1] 2/10
                              2444 [1] 3/5                90277 [1] 3/17
   1                                                      903 [1] 2/18
                              28 [1] 51/6
   100 [1] 48/6               2979 [1] 1/24               9100 [1] 2/16
   101 [1] 3/4                                            91201 [1] 3/10
   10100 [1] 2/21             3                           91203 [1] 3/4
   1050 [1] 3/7               300 [1] 2/21                92673 [1] 2/19
   11 [2] 49/15 49/16         310-295-1785 [1] 3/17       9443 [1] 2/11
   11:33 [1] 4/2              310-651-9960 [1] 2/22       949-369-3700 [1] 2/19
   11th [3] 35/17 45/19 49/10 312 [1] 2/3                 9960 [1] 2/22
   1200 [2] 2/3 2/15          35 [4] 46/5 47/2 48/2 48/16 9th [1] 45/18
   12:58 [1] 50/9             350 [2] 1/23 2/18
   12th [1] 46/19             3700 [1] 2/19               A
   1330 [1] 2/12                                          A.D [2] 34/25 35/3
   1400 [1] 2/6               4                           A.D.'s [2] 34/25 35/3
   14th [2] 35/19 35/23       406 [1] 2/15                a.m [1] 4/2
   150 [5] 29/19 46/4 47/6    409 [1] 3/16                abetting [1] 26/6
                           after
   A2:20-cr-00579-SVW Document
Case                           289-4   12/904/21/21
                                 [10] Filed 34/11 34/11
                                                    Pagealong  72 7/17
                                                         54 of [1] Page ID #:2660
  ability [1] 39/11              35/16 39/10 45/15 45/22     already [7] 7/17 35/4 39/11
  able [4] 14/7 16/11 17/23      47/24 48/14 48/21           40/23 40/23 41/7 42/15
   22/18                        afternoon [1] 50/7           also [17] 4/19 5/11 6/8 10/3
  about [20] 4/21 8/3 10/14     again [4] 19/11 33/14 39/3 10/7 11/14 15/13 16/10
   13/17 15/23 15/24 21/23       40/21                       16/22 17/1 23/20 28/7 35/7
   22/7 28/17 29/3 29/20        against [1] 26/8             35/11 40/19 44/7 49/4
   31/22 33/11 33/23 35/20      agent [3] 10/11 10/19        always [1] 47/4
   38/14 38/15 38/16 47/17       43/13                       am [3] 7/10 14/11 37/5
   49/6                         agent's [2] 10/17 12/3       Amanecer [1] 2/18
  above [1] 51/8                agents [6] 9/23 11/17 18/17 Amendment [1] 19/11
  above-entitled [1] 51/8        18/18 19/9 19/10            AMERICA [1] 1/6
  absolutely [4] 24/20 28/21    aggravated [3] 10/5 34/24 Ameritrade [1] 34/20
   38/19 41/16                   42/13                       among [1] 12/16
  abuse [1] 37/24               ago [3] 4/21 31/20 45/9      amongst [1] 26/14
  abuses [1] 44/10              agree [4] 41/16 41/16 42/2 amount [4] 18/15 33/16
  access [2] 34/25 36/3          42/7                        35/10 46/19
  accomplish [2] 39/1 47/21     ahead [2] 15/3 37/15         Andre [4] 4/16 4/16 4/17
  according [5] 6/6 23/6        aiding [1] 26/5              4/21
   23/11 38/22 42/16            Airport [5] 11/7 11/9        Angeles [9] 1/16 1/24 2/4
  account [12] 9/11 9/12         11/12 11/16 18/8            2/10 2/16 2/22 3/7 3/13 4/1
   9/16 15/19 23/7 34/19        AKAs [1] 6/25                Anna [1] 28/2
   34/19 34/25 35/2 35/25       al [1] 1/9                   anonymous [2] 12/25 14/6
   36/1 40/15                   algorithms [2] 13/25 14/5 another [4] 16/22 27/15
  accounts [4] 9/21 15/20       aliases [1] 28/19            28/2 40/21
   34/16 36/7                   all [18] 8/7 10/9 12/5 13/10 answer [18] 8/17 8/22 8/23
  accurate [2] 39/21 43/22       13/22 13/24 18/19 20/19     14/7 14/16 15/1 15/3 18/23
  Act [1] 12/10                  20/22 23/14 24/13 28/7      18/24 19/18 32/8 38/9
  activity [2] 17/7 18/2         35/8 36/24 38/7 38/9 45/7 43/10 48/10 48/12 48/25
  acts [1] 47/8                  49/18                       49/1 49/18
  actually [2] 16/8 46/17       allegation [1] 24/15         answered [1] 8/21
  adage [1] 36/18               allege [3] 17/25 35/1 35/24 answering [1] 14/21
  add [1] 44/7                  alleged [15] 7/20 9/1 9/24 answers [1] 8/21
  added [1] 30/7                 10/4 22/12 22/14 26/8       anticipate [2] 43/9 43/12
  additional [9] 17/5 17/13      34/15 39/9 42/11 42/12      anxious [1] 32/8
   30/18 35/25 46/6 46/8 48/1    44/9 44/11 46/5 47/8        any [9] 16/15 19/5 21/16
   48/13 49/5                   allegedly [1] 36/3           28/13 28/15 38/6 38/24
  address [2] 38/25 41/10       alleges [5] 5/19 6/2 6/25    39/9 43/24
  addressed [1] 4/12             24/18 29/16                 anyone [1] 24/5
  adjourned [1] 50/9            alleging [5] 17/25 37/22     anything [6] 21/10 36/6
  Administration [1] 6/4         38/7 40/13 42/10            36/25 37/4 39/1 39/19
  affidavit [5] 10/11 12/3      allow [1] 25/24              anyway [1] 36/21
   13/5 17/22 23/6              almost [2] 30/24 50/3        apologize [1] 9/4
  affirmatively [1] 39/23       alone [1] 41/3               appear [3] 6/4 30/4 43/10
Case                       asks
   A2:20-cr-00579-SVW Document   [2] 31/2
                               289-4  Filed31/3
                                            04/21/21 Page10/15  11/2Page
                                                          55 of 72   12/4ID
                                                                          14/7 14/17
                                                                            #:2661
   appearances [3] 2/1 3/1      ASSISTANT [1] 2/3           14/20 14/23 15/11 17/6
    4/22                        assistants [1] 4/24         17/14 19/4 23/14 24/11
   appeared [2] 8/5 15/11       ASSOCIATES [1] 2/14         25/20 26/1 27/1 27/8 28/3
   appearing [2] 5/4 49/19      attached [1] 39/24          28/17 29/16 30/4 30/21
   appears [1] 18/18            attempting [1] 44/13        31/14 32/24 33/5 36/12
   applicants [3] 6/21 16/19    attorney [3] 2/2 2/3 41/1   39/1 40/22 41/9 41/17
    23/5                        attorney's [2] 5/1 41/1     41/18 41/24 42/7 43/13
   application [10] 4/8 4/9     attorneys [1] 25/25         43/13 44/14 45/22 47/1
    9/14 9/25 11/25 14/12       audit [5] 12/23 12/25 13/23 47/6 47/14 49/5
    25/23 34/13 35/14 39/25      14/5 15/5                  Beach [1] 3/17
   applications [11] 6/3 6/13   audits [2] 13/19 13/22      became [3] 12/23 16/5
    7/22 8/1 9/23 11/20 15/18   AUSA [1] 4/25               23/11
    23/15 24/17 47/11 48/14     available [1] 43/14         because [21] 9/10 12/2
   applied [4] 22/15 23/20      Avenue [2] 2/6 2/12         12/13 13/1 13/2 13/6 13/23
    24/6 41/14                  average [1] 40/1            14/19 15/21 19/2 20/10
   applies [1] 23/19            AYVAZYAN [43] 1/9 6/10 26/1 32/8 37/3 40/23 40/25
   apply [4] 25/3 34/9 38/11     7/1 7/6 7/8 7/16 7/18 19/7 42/4 46/4 47/5 49/23 49/24
    41/21                        19/13 19/15 19/21 19/22    become [1] 22/10
   applying [3] 16/4 22/23       20/1 20/15 20/24 21/24     been [18] 4/10 4/23 10/3
    26/13                        21/24 22/8 22/11 22/20     10/7 16/3 16/13 25/16
   approach [1] 50/7             22/25 24/6 24/9 24/16      30/17 31/18 31/25 32/23
   approximate [1] 48/24         24/23 26/7 26/8 26/16      33/17 36/23 41/6 42/19
   April [3] 1/17 4/1 51/12      27/24 30/17 32/10 32/21    46/13 48/8 49/3
   are [91]                      32/23 34/14 35/23 35/23    before [7] 4/13 10/13 11/19
   aren't [2] 38/24 39/12        36/14 37/12 39/25 40/14    11/23 14/22 20/7 48/19
   argue [1] 8/20                40/19 45/3 45/5            began [3] 12/17 12/23
   argument [1] 34/4            Ayvazyan's [3] 7/18 10/25 14/23
   arguments [1] 37/20           27/9                       beginning [1] 22/7
                                                            behalf [5] 4/19 33/14 44/2
   Armenian [1] 41/20           B                           44/3 44/4
   around [6] 31/14 38/10       back [7] 7/15 13/5 19/7
    38/20 38/23 39/8 42/24                                  behind [1] 38/17
                                 32/4 42/8 43/19 43/21      being [8] 12/20 22/19 36/8
   arraigned [1] 42/21          background [2] 16/9 37/1 37/25 38/10 38/20 38/23
   arrested [1] 46/15           backtrack [1] 12/5
   arrival [1] 19/9                                         39/8
                                bags [1] 14/15              believe [4] 10/6 28/25
   Artur [2] 7/18 22/25         bank [11] 9/11 9/12 9/16 31/16 40/11
   as [65]                       9/20 15/19 15/20 17/16
   ASHWIN [2] 2/9 37/11                                     believed [3] 28/3 48/14
                                 18/3 34/16 34/25 35/2      49/4
   ask [8] 7/9 10/13 10/21      banks [2] 17/8 29/6
    12/5 28/5 29/3 32/6 44/18                               bell [1] 41/8
                                Baseball [1] 48/11          benefit [6] 4/14 5/10 7/7
   asked [4] 21/19 37/3 38/5    based [1] 10/6
    48/9                                                    24/9 24/18 26/9
                                basically [3] 15/17 21/19 benefits [1] 6/13
   asking [5] 19/16 28/16        39/6
    28/17 29/23 31/6                                        best [2] 34/11 37/8
                                be [45] 4/12 5/6 5/16 6/4
                            C 289-4 Filed 04/21/21 Pagechange
   B 2:20-cr-00579-SVW Document
Case                                                                42/18
                                                        56 of 72[2]Page ID 42/19
                                                                           #:2662
  bet [1] 25/19                 CA [10] 2/4 2/10 2/16 2/19     changed [2] 37/21 45/10
  better [3] 4/14 6/8 8/19       2/22 3/4 3/7 3/10 3/13 3/17   charged [5] 39/12 41/21
  between [8] 10/15 26/5        cabin [1] 39/11                 42/16 46/8 49/5
  34/16 35/9 48/5 48/16         calendar [1] 6/9               charges [6] 5/21 42/23
  49/10 49/15                   CALIFORNIA [4] 1/2              46/10 46/17 46/17 46/20
  beyond [1] 48/2                1/16 1/24 4/1                 chart [1] 47/19
  BIENERT [1] 2/17              call [6] 5/22 8/6 29/1 30/8    check [1] 13/17
  big [1] 37/16                  39/7 50/3                     chew [1] 50/6
  biography [1] 30/11           Calle [1] 2/18                 CHRISTOPHER [4] 2/6
  birth [1] 30/15               called [4] 11/24 13/13 34/3     4/20 14/7 14/25
  birthdates [1] 30/6            34/17                         circumstances [2] 42/20
  births [1] 40/15              calls [1] 13/19                 45/10
  bit [1] 18/7                  came [3] 14/6 32/3 32/4        circumstantial [1] 42/6
  body [3] 49/24 49/25 50/2     camera [1] 40/11               claim [4] 9/9 10/20 32/11
  books [1] 13/21               can [17] 4/13 5/10 6/7 8/19     48/17
  border [2] 11/23 35/7          15/1 16/7 19/18 28/17         claimed [1] 21/24
  both [5] 11/8 24/2 33/25       30/12 30/20 34/4 39/23        clear [2] 10/15 28/17
  35/11 42/10                    41/1 41/2 41/9 47/3 49/25     Clemente [1] 2/19
  bought [1] 27/17              can't [6] 12/21 12/24 13/1     client [2] 42/20 43/15
  Boulevard [5] 2/15 2/21        13/5 41/8 48/23               close [4] 7/10 7/13 28/10
  3/4 3/7 3/10                  car [1] 27/8                    29/13
  Brand [1] 3/4                 card [2] 20/2 22/4             closer [2] 6/19 15/22
  BRIAN [3] 2/2 4/19 33/14      cards [7] 11/9 21/1 21/3       co [8] 22/13 23/11 23/14
  Brian Faerstein [1] 33/14      21/4 21/6 21/7 38/14           28/6 35/2 42/16 44/6 49/5
  briefly [1] 10/21             career [1] 47/1                co-conspirators [6] 22/13
  briefs [3] 4/10 39/16 41/15   CARES [1] 12/10                 23/11 23/14 35/2 42/16
  broad [2] 6/1 21/13           Caribbean [1] 19/8              49/5
  broader [1] 46/9              carrying [2] 6/18 14/15        co-defendant [1] 44/6
  brokerage [1] 36/1            case [20] 4/23 5/23 7/15       co-defendants [1] 28/6
  brother [1] 7/18               9/21 12/15 14/9 14/16         Coast [1] 3/16
  brought [2] 34/11 35/15        18/18 28/14 30/3 31/17        Code [1] 51/6
  build [2] 30/7 31/25           33/6 34/21 34/24 40/17        colleague [2] 4/20 14/6
  built [1] 38/16                41/16 41/21 44/10 45/10       combination [1] 30/1
  business [6] 6/4 6/14 6/16     45/13                         come [1] 42/8
  9/11 13/17 39/6               categories [1] 29/23           coming [2] 19/7 31/22
  businesses [4] 8/8 12/14      cause [1] 36/13                comments [1] 37/17
  38/18 38/19                   caused [1] 23/14               commit [2] 37/25 47/9
  buy [8] 20/18 22/16 22/19     CCRR [1] 1/22                  common [2] 15/12 37/7
  27/1 27/7 27/13 27/13         CENTRAL [1] 1/2                commonly [1] 21/20
  27/15                         certain [4] 6/14 15/6 15/11    community [2] 39/12 41/9
  buying [1] 6/17                15/23                         companies [6] 11/22 12/16
                                CERTIFICATE [1] 51/3            16/15 16/18 16/21 16/24
                                certify [1] 51/5               company [6] 11/24 12/15
                           contend
   C2:20-cr-00579-SVW Document
Case                           289-4 [1]  42/4
                                      Filed 04/21/21 Pagecurt [1]72 49/22
                                                          57 of      Page ID #:2663
   company... [4] 13/13 24/12 continue [1] 36/4           Customs [1] 19/9
    27/6 34/17                continued [2] 3/1 46/3      cut [2] 50/3 50/4
   Complaint [1] 20/13        continuing [3] 47/22 47/24 cutoff [4] 45/8 45/8 45/23
   complaints [1] 17/9         47/25                       47/1
   complete [2] 10/10 44/22 controlled [1] 9/21           D
   completely [2] 33/5 45/11  copy  [1]  35/11
                              core [2] 7/23 41/5          Dadyan [15] 7/19 22/8
   complied [1] 45/7                                       22/25 23/19 24/11 27/5
   component [1] 7/23         corner [1] 31/14
   composite [1] 41/18        correct [13] 5/5 17/1 18/9 27/7 34/22 36/15 40/25
                               18/14 18/21 18/22 19/15     44/2 44/5 44/7 44/12 44/16
   concealing [1] 21/25                                   Dadyans [1] 22/9
   concern [2] 26/2 34/8       24/3 24/14 29/2 31/15
                               49/12 51/7                 data [5] 15/5 15/15 16/11
   concerned [1] 35/20                                     40/10 40/14
   conditions [1] 40/22       correctly [1] 37/23
                              could [4] 31/14 32/24       date [8] 15/16 25/5 25/7
   conducted [1] 17/10                                     25/8 30/15 40/15 49/7
   conference [3] 1/15 4/7     36/12 46/12
                              couldn't [3] 14/16 46/16     51/12
    51/10                                                 dated [1] 49/15
   confidential [2] 25/11      46/16
                              counsel's [1] 44/6          dates [2] 18/7 49/6
    25/13                                                 DAVID [1] 2/15
   confirmed [1] 10/1         country [2] 43/20 43/22
   conformance [1] 51/9       counts [3] 10/5 42/14 46/8 days [1] 35/22
                                                          DC [2] 2/7 2/13
   confronted [2] 21/23 22/2 couple [2] 10/2 37/16
   Congress [1] 12/9          course [4] 7/15 18/16 32/7 December [9] 35/17 35/19
                               45/25                       35/23 37/20 37/21 39/16
   connected [2] 38/6 38/9                                 42/20 45/10 46/14
   connection [5] 10/8 11/19 court [15] 1/1 15/2 15/8     December 11th [1] 35/17
    12/11 16/15 25/23          19/3 20/16 35/17 37/19
                               40/11 43/7 44/8 44/18      December 14th [2] 35/19
   Connectiut [1] 2/12                                     35/23
   considered [1] 37/19        44/21 45/22 49/25 51/15
   consisted [1] 35/10        Court's [3] 45/8 45/24 46/1 decide [1] 33/8
                              Courthouse [1] 1/23         decided [1] 5/17
   consistent [1] 40/12                                   declaration [6] 10/11
   conspiracies [1] 38/7      COVID [2] 7/22 11/21
                                                           10/18 10/19 17/22 19/14
   conspiracy [9] 7/21 7/23 COVID-19 [2] 7/22 11/21 42/5
    10/8 25/1 34/8 39/9 46/7  CR [1] 1/8
    47/9 47/12                credit [7] 20/2 21/1 21/3 defendant [12] 6/7 6/10
                               21/4 21/5 21/7 38/13        10/25 25/14 32/8 32/10
   conspirators [6] 22/13                                  34/14 34/22 35/23 44/4
    23/11 23/14 35/2 42/16    crimes [2] 17/25 37/25
                              criminal [1] 22/24           44/6 45/2
    49/5                                                  defendants [47] 1/10 2/9
   construction [2] 12/16     critical [1] 12/20
    16/22                     cryptocurrency [2] 34/19 5/10 6/17 7/16 9/21 10/16
                               36/1                        10/20 11/3 11/10 22/7
   contact [1] 31/16                                       23/11 24/5 24/16 25/2 25/2
   contained [1] 38/24        CSR [2] 1/22 51/15
                              curious [1] 25/19            26/1 26/5 26/6 26/7 27/13
   containment [1] 41/7                                    27/16 28/4 28/6 28/6 28/14
   contains [4] 33/15 46/4    current [1] 25/8
                              currently [1] 42/16          28/18 32/19 34/8 35/4 36/2
    46/6 46/7                                              36/7 36/14 36/23 36/24
                           discovered
   D2:20-cr-00579-SVW Document
Case                           289-4 Filed  9/10
                                       [1] 04/21/21 PageDr. of 7213/20
                                                         58 [1]    Page ID #:2664
  defendants... [12] 37/3      discovery [20] 33/15 35/18 Dr. Smith [1] 13/20
  40/24 42/15 44/10 44/21      37/24 37/24 39/18 40/2       dramatic [1] 31/5
  44/25 45/13 46/7 46/15       41/3 44/9 44/21 44/22 45/1 driver's [2] 30/15 40/15
  46/19 46/21 49/4             45/8 45/8 45/15 45/23 46/2 drivers [1] 34/2
  defendants' [2] 7/3 27/22    46/10 46/12 46/18 46/20      drivers' [1] 10/25
  defense [4] 14/14 25/17      disjointed [1] 12/4          during [3] 11/10 21/12
  32/5 42/4                    dispute [1] 10/15             21/16
                               disregards [1] 45/11
  deficiency [1] 7/2
                               disrespect [1] 50/4
                                                            E
  deny [1] 44/19                                            each [6] 25/3 26/6 26/14
  DEPARTMENT [3] 2/5           distinctions [1] 6/5
                               DISTRICT [3] 1/1 1/2          38/11 42/15 47/6
  15/4 17/6                                                 early [1] 18/13
  describe [1] 34/12           1/23
                               DIVISION [1] 1/3             Eastern [2] 30/5 32/1
  described [4] 7/21 8/2
  17/22 33/21                  do [19] 5/2 8/19 9/9 11/15 Economic [1] 12/12
                               13/18 14/4 23/1 25/11        educating [1] 38/11
  describes [1] 47/10
  describing [2] 30/10 33/17   25/21 26/6 28/7 31/9 36/9 efficient [2] 47/18 47/21
                               37/9 41/22 43/9 43/12        effort [1] 27/3
  designated [1] 14/11                                      EIDL [2] 23/15 29/14
  detail [2] 15/8 18/15        43/24 47/5
                               document [1] 21/5            else [2] 9/17 21/11
  details [4] 5/13 5/14 5/25                                emphasis [1] 12/10
  8/5                          documentary [2] 18/19
                               24/7                         end [1] 46/25
  determined [1] 20/12
  devastating [1] 39/15        documentation [1] 16/11 engaging [1] 42/24
  devices [1] 35/11            documents [7] 15/12 33/3 enough [2] 47/2 47/2
                               35/11 35/12 44/14 44/16      entered [1] 35/17
  DIAMOND [2] 2/14 2/15                                     entities [2] 6/21 7/25
  did [22] 9/15 9/17 9/25      44/24
                               does [4] 8/10 25/9 33/11     entitled [1] 51/8
  10/9 10/11 11/19 12/5 12/6                                entity [1] 27/7
  13/11 14/3 21/9 21/14        40/7
                               doesn't [2] 18/5 31/16       equally [1] 14/17
  21/18 22/10 22/11 22/12                                   escrow [3] 20/20 20/22
  24/18 36/15 41/19 41/23      doing [5] 6/8 16/9 26/22
                               43/1 46/13                    23/7
  46/6 48/20
  didn't [2] 9/2 39/4          don't [25] 7/1 7/3 13/1 13/2 ESQ [9] 2/9 2/12 2/15 2/18
  difference [3] 29/4 29/8     13/6 13/7 13/9 14/22 16/15 3/3 3/6 3/9 3/12 3/15
                               17/25 19/5 22/4 31/15        essentially [1] 20/12
  29/10                                                     estate [1] 27/2
  different [10] 22/16 23/23   32/13 32/14 33/7 35/4
  28/8 30/21 32/20 32/24       36/24 37/4 41/12 42/2 42/3 estimate [1] 29/20
                               43/9 47/2 49/23              et [1] 1/9
  33/3 33/5 35/8 40/17                                      Europe [1] 30/5
  digital [1] 35/11            done [2] 26/7 36/10
                               doubled [1] 45/13            European [1] 32/1
  directed [2] 5/10 9/17
  directing [1] 4/15           down [4] 13/20 35/15 40/8 even [8] 24/22 36/10 38/25
                               44/15                         39/12 39/14 41/2 41/13
  direction [1] 50/6                                         47/24
  directly [1] 39/14           downloaded [1] 39/20
                               dozens [4] 38/20 38/21       ever [1] 31/6
  disaster [6] 7/22 11/21                                   every [3] 5/23 40/16 40/21
  12/12 20/14 22/14 22/18      39/8 39/12
                                                            everything [2] 13/17 46/8
                             12/3
   E 2:20-cr-00579-SVW Document
Case                              12/17Filed
                                289-4    19/904/21/21
                                              23/6    Pageforemost
                                                            59 of 72 [1] 38/3
                                                                      Page ID #:2665
   evidence [8] 5/21 10/21     fear [1] 36/2                  format [2] 31/1 51/9
    18/19 20/23 24/7 34/11     February [1] 34/23             forms [2] 16/13 16/16
    42/6 47/15                 feel [1] 13/2                  forth [1] 22/8
   ex [7] 4/8 14/12 30/20      female [1] 30/14               forward [3] 15/16 46/25
    32/18 34/13 35/14 39/25    Fendi [1] 27/15                 47/4
   exactly [1] 23/1            FENTON [11] 2/6 4/20           forwarded [1] 39/20
   example [8] 23/10 23/19      4/22 5/8 14/7 15/1 19/16      found [13] 15/6 15/10
    24/11 27/5 30/3 30/13       20/17 33/17 48/25 49/1         15/17 19/14 19/20 20/1
    30/22 35/13                few [1] 12/16                   32/19 32/23 33/2 34/13
   examples [1] 30/21          fictitious [3] 6/20 10/17       35/24 36/16 37/24
   exchange [6] 30/4 30/5       28/13                         four [4] 7/16 13/21 46/6
    30/14 31/7 31/10 32/2      figure [1] 9/25                 46/15
   Exhibit [2] 35/13 39/24     filed [8] 4/10 16/13 17/9      Fourth [1] 19/11
   exhibits [1] 33/22           17/15 20/13 27/5 27/6 45/3    frankly [2] 41/10 43/16
   exist [1] 41/12             filtering [1] 44/24            fraud [5] 12/10 13/25 15/6
   existent [1] 6/21           financial [1] 17/10             47/9 47/23
   existing [1] 35/16          find [4] 13/10 15/6 22/18      fraudulent [14] 7/21 7/25
   expanded [2] 45/12 46/11     37/1                           9/22 11/20 15/12 23/15
   expect [1] 48/10            finding [2] 36/12 36/13         24/17 29/19 34/10 34/21
   expenses [1] 6/15           firm [2] 3/9 39/17              46/5 47/11 48/6 48/14
   experienced [1] 50/1        first [20] 1/23 7/9 8/22 9/1   fraudulently [3] 22/15
   expert [1] 15/5              9/8 10/5 29/18 34/14 36/13     26/13 35/1
   experts [1] 27/2             36/24 38/3 45/7 45/12         FRED [2] 3/3 3/3
   explanation [1] 38/4         45/14 45/18 48/3 48/4 48/5    free [1] 41/22
   expressly [1] 46/18          48/19 48/21                   FREEDMAN [1] 3/12
                               first-superseding [8] 9/8      Friday [2] 1/17 4/1
   F                            10/5 29/18 34/14 36/13        friends [1] 28/10
   fact [5] 6/24 14/22 18/16    45/12 45/14 45/18             fully [2] 7/1 7/3
    39/10 45/11                five [2] 21/20 39/10           fund [1] 7/22
   FAERSTEIN [13] 2/2 4/19 flip [1] 27/2                      fundamental [2] 41/5
    7/10 8/15 12/9 19/17 33/13 flipped [1] 41/3                41/10
    33/14 33/20 35/6 47/7 48/7 flipping [4] 40/1 40/12        fundamentally [1] 42/23
    48/9                        40/16 40/20                   funding [2] 29/5 29/5
   fake [11] 7/24 15/13 15/13 Floor [1] 3/13                  funds [13] 6/15 11/21
    23/18 23/21 23/22 28/18    focus [5] 6/7 15/25 16/1        12/13 20/22 22/15 22/19
    29/21 29/22 30/2 41/13      16/6 16/19                     24/25 26/13 26/14 26/17
   false [2] 27/6 27/6         focused [1] 17/18               26/25 27/11 38/10
   family [1] 28/10            follow [2] 15/17 22/18         further [3] 8/23 18/6 19/5
   fancy [1] 27/1              followed [2] 15/17 20/11       furtherance [3] 10/8 10/12
   far [5] 6/7 31/18 37/23     following [1] 35/18             47/9
    42/3 43/3                  foregoing [1] 51/6
                               foreign [6] 30/4 30/5 30/14
                                                              G
   fast [1] 47/4
   FBI [7] 10/11 10/17 10/19 31/7 31/10 32/1                  gadgetries [1] 13/24
                                                              gave [1] 24/12
                           grand
   G2:20-cr-00579-SVW Document
Case                           289-4   34/13
                                  [8] Filed   35/24 Page25/11
                                            04/21/21           25/22
                                                         60 of 72    25/24
                                                                   Page     26/7
                                                                        ID #:2666
  gazillion [1] 16/4             36/12 36/16 36/18 37/23   28/7 31/4 31/8 31/10 31/25
  generally [1] 50/1             39/9 46/3                 32/2 35/5 36/12 36/20
  generated [1] 18/2            great [2] 38/7 40/9        36/24 37/4 37/9 39/11
  get [8] 4/13 5/13 5/14 5/18   GREGORY [1] 3/12           40/17 42/4 43/7 43/8 43/9
   6/1 8/7 10/13 25/4           Grigoryan [1] 22/8         47/2 47/8 47/23 48/10
  gets [1] 6/19                 group [4] 2/20 16/14 27/17 49/22 50/3
  getting [6] 8/21 13/15         41/11                     haven't [1] 37/3
   15/21 18/4 19/11 27/4        grouped [1] 44/11          having [1] 43/15
  girlfriend [1] 21/25          grouping [2] 15/11 16/2    he [10] 5/4 5/6 5/7 13/21
  give [6] 8/23 10/22 23/10     groups [1] 38/20           21/25 24/11 32/22 43/1
   30/12 48/23 50/6             guess [3] 8/9 22/8 31/4    43/2 43/3
  given [2] 18/15 30/18         guilty [1] 42/21           he's [3] 40/14 40/20 42/21
  gives [1] 31/22               guy [3] 14/15 40/5 40/19   head [1] 40/23
                                                           heads [1] 40/24
  giving [2] 33/6 50/5          H                          hear [3] 36/22 37/9 39/4
  Glendale [2] 3/4 3/10         had [11] 11/10 11/17 12/17 heard [5] 36/17 37/17
  Glenoaks [1] 3/10             16/13 24/24 27/5 36/3
  glued [1] 36/7                                           37/23 38/4 49/11
                                36/10 45/22 48/7 49/3      hearing [5] 4/6 5/17 33/10
  go [3] 15/3 37/15 44/16       hallmarks [4] 12/17 13/24 38/1 49/21
  goal [1] 12/21                15/6 15/23
  goes [1] 45/4                                            held [2] 27/22 51/8
                                ham [1] 36/18              helm [1] 6/11
  going [20] 8/15 9/11 10/21    handbag [1] 27/15
   13/5 14/16 14/19 15/7 19/1                              help [3] 7/7 22/11 41/22
                                handful [1] 16/20          helpful [2] 17/6 17/14
   19/17 31/23 32/6 32/7        handing [1] 44/24
   41/17 42/17 42/21 46/25                                 helping [2] 14/20 37/2
                                handled [1] 27/21          her [5] 23/20 31/11 31/22
   47/1 47/6 47/14 50/6         HANUSZ [2] 3/6 3/6
  Gonzalez [3] 1/22 51/14                                  40/25 41/1
                                happen [1] 41/23           here [27] 4/5 4/16 5/4 5/24
   51/15                        happened [3] 6/6 15/16
  good [2] 14/2 30/12                                      6/11 8/3 8/18 12/5 12/21
                                44/23                      13/4 13/20 14/5 14/11
  got [3] 14/2 24/7 26/17       happening [1] 34/11
  GOVERNMENT [43] 2/2                                      15/10 22/9 27/12 30/13
                                hard [2] 35/11 49/20       32/18 38/5 39/2 39/23
   5/7 6/20 8/16 10/16 13/16    has [26] 4/12 4/23 5/12
   15/1 17/23 20/7 20/11                                   40/17 40/22 41/6 41/10
                                5/23 7/17 8/4 13/24 19/4   42/9 50/2
   20/12 21/10 21/15 22/17      25/16 30/15 30/16 30/17
   25/9 29/7 29/16 31/6 31/16                              here's [1] 18/4
                                31/6 32/23 33/17 34/18     hereby [1] 51/5
   33/11 33/14 35/6 35/18       37/20 39/9 39/17 40/2
   36/25 37/18 37/22 38/15                                 highlighted [1] 12/2
                                41/15 42/19 45/7 45/12     Highway [1] 3/16
   38/22 39/2 39/9 39/15        46/9 48/25
   39/22 40/2 41/12 41/14                                  him [3] 20/1 30/18 30/18
                                hasn't [2] 31/18 44/23     his [13] 5/2 5/3 7/1 7/18
   41/22 42/10 43/14 44/19      hate [1] 30/25
   44/22 44/24 45/7 49/3                                   20/1 21/25 22/1 22/2 24/12
                                have [45] 4/5 4/10 4/22    24/12 32/22 40/23 42/25
  Government's [8] 24/7         7/11 9/23 10/1 10/1 10/2
   26/21 33/10 34/7 35/14                                  hits [1] 39/22
                                10/7 12/20 14/10 16/3      Hold [2] 15/21 16/17
   38/12 39/24 42/17            16/15 18/7 19/3 22/12 25/9
                           identified
   H2:20-cr-00579-SVW Document
Case                                  [9] 11/18
                               289-4 Filed       15/15
                                           04/21/21  Pageineffective [2] 39/1
                                                           61 of 72 Page      40/22
                                                                         ID #:2667
   home [2] 43/19 43/22          16/18 22/22 25/16 32/2       Info [3] 16/23 17/2 34/17
   homes [5] 6/17 22/17 22/19 40/3 48/13 48/19                information [39] 10/18
    27/23 27/25                 identify [4] 16/8 16/12        10/24 11/1 11/3 11/6 19/15
   HON [1] 1/4                   39/18 48/8                    19/20 19/23 21/9 22/1
   Honor [77]                   identifying [1] 10/24          25/25 26/1 30/1 30/2 30/2
   hopefully [1] 18/6           identities [13] 7/24 8/25      30/7 30/18 31/22 31/22
   hotline [1] 13/20             19/25 21/23 23/18 23/21       32/3 32/5 33/2 33/17 34/9
   house [3] 20/15 20/18 27/8 24/1 30/1 30/4 31/25 34/5        34/15 35/5 35/10 35/14
   houses [4] 24/14 27/1         34/9 42/13                    35/19 35/21 35/21 36/3
    27/20 27/21                 identity [31] 8/6 8/12 9/13    36/15 37/1 38/10 39/7
   how [36] 5/2 5/20 8/13        9/15 9/18 9/24 10/2 10/5      42/14 46/16 50/5
    9/13 9/17 12/5 12/6 13/9     10/6 11/18 19/14 19/20       initial [9] 7/14 15/25 16/1
    13/11 14/3 14/22 16/5        19/23 20/25 21/4 22/3 27/6    34/12 42/10 46/5 47/24
    16/18 20/9 22/10 22/20       28/3 28/4 29/16 29/24         48/15 49/7
    23/10 23/10 24/21 24/21      30/23 32/23 33/24 34/1       initially [4] 4/15 5/9 22/3
    24/25 25/4 25/4 29/15        34/15 34/23 34/24 35/20       22/20
    29/23 38/5 38/11 39/18       36/15 42/14                  initials [1] 34/25
    40/7 47/13 47/17 48/16      IDs [2] 15/13 15/13           Injury [1] 12/12
    48/18 48/20 49/14 50/7      ignoring [1] 36/23            input [1] 19/5
   human [1] 36/8               illegally [1] 24/25           inquiry [1] 16/6
   humor [1] 30/25              immediately [1] 32/7          inside [1] 25/10
   hundreds [1] 44/13           impersonating [1] 35/3        insight [1] 5/18
   husband [1] 22/4             important [2] 30/25 32/18     instance [5] 10/24 15/7
                                impossible [2] 33/5 44/15      17/16 30/17 32/1
   I                            impression [1] 13/14          instances [5] 16/7 23/8
   I'd [1] 14/17                in too [1] 5/25                24/10 26/15 48/2
   I'll [4] 7/9 8/5 18/5 38/25 in-person [1] 49/20            instead [1] 6/15
   I'm [38] 4/15 4/18 4/19      INC [1] 3/3                   institutions [1] 17/11
    5/20 5/21 5/25 5/25 6/8     inception [1] 4/23            intended [1] 50/4
    8/18 8/18 8/20 10/21 12/20 included [3] 16/2 25/24        intending [1] 21/15
    14/10 14/15 14/15 14/18      35/19                        intends [1] 21/10
    18/4 19/1 19/11 19/16 21/7 including [2] 16/21 22/17      intention [1] 46/24
    24/5 29/4 29/23 31/5 32/6 independent [1] 15/5            interdependence [1] 38/5
    32/7 32/8 36/25 37/7 38/1 indicative [1] 47/12            interested [7] 5/20 5/22
    40/4 40/18 40/25 45/25      indicia [1] 13/25              5/25 8/20 15/22 37/5 43/15
    49/22 50/5                  indictment [57]               interpreting [1] 45/25
   I've [4] 14/2 14/21 36/22 indictment's [1] 8/8             interviewed [2] 9/23 10/3
    42/3                        individual [7] 11/2 12/1      interviews [1] 10/7
   identifiable [1] 33/16        26/3 27/12 27/22 28/2 30/8   investigate [2] 47/23 47/25
   identification [4] 33/2 33/3 individuals [13] 7/24 9/20    investigating [6] 11/20
    35/12 38/15                  10/4 15/11 16/2 16/8 22/23    11/22 12/18 18/18 38/23
   identifications [2] 38/13     26/18 31/25 33/6 33/20        46/4
    39/6                         33/21 44/9                   investigation [4] 9/22 12/6
                            jointly
   I 2:20-cr-00579-SVW Document
Case                                     27/21
                                289-4[1]Filed 04/21/21 Pagekosher      13/17
                                                                   [1]Page
                                                            62 of 72       ID #:2668
                                  JR [1] 2/21
   investigation... [2] 13/12
                                  JUDGE [2] 1/4 1/4
                                                               L
    46/13                                                      landed [1] 22/20
   investigations [1] 17/10       Judicial [1] 51/10
                                  Julian [2] 4/16 4/17         language [3] 49/25 50/1
   involved [3] 6/3 7/7 22/23
   IRS [4] 13/18 13/19 13/24      jury [8] 33/8 34/13 35/24 50/2
                                   36/12 36/16 36/18 37/24     large [3] 26/25 29/13 29/14
    16/13                                                      last [5] 5/3 11/23 42/9
   is [151]                        46/3
   island [1] 19/8                just [31] 5/15 5/22 5/25 7/9 44/20 45/3
   isn't [3] 25/5 36/9 36/22       7/10 8/17 8/20 12/21 14/13 later [1] 49/5
                                   18/23 21/13 21/25 26/9      launder [3] 27/3 34/10
   issue [7] 6/19 16/10 18/5                                    36/4
    19/3 19/4 30/25 43/25          26/22 28/16 28/25 31/3
                                   33/17 33/20 36/15 37/17     laundered [1] 23/9
   issued [3] 44/21 45/23 49/8                                 laundering [4] 23/3 42/22
   it [59]                         38/4 38/21 39/3 40/14
   it's [37] 4/16 5/15 7/2 14/1    40/20 42/8 44/11 46/5 48/3 46/7 47/10
                                   49/21                       law [6] 2/20 3/3 3/6 3/9
    26/24 29/6 29/13 30/13
    31/5 32/22 33/1 33/5 34/15    JUSTICE [3] 2/5 15/4 17/7 3/15 39/17
                                                               lawyer [3] 14/14 37/8 50/1
    36/8 37/11 39/8 39/15         K                            lawyers [6] 5/16 37/9
    40/12 40/23 40/23 41/2        KATZMAN [1] 2/17              43/24 48/11 49/23 49/25
    41/7 41/22 41/25 42/3 43/3    Kauichko [14] 6/24 10/14 lawyers' [1] 4/4
    44/16 44/17 45/13 46/9         10/17 20/2 20/6 20/25 21/6 lead [6] 5/7 14/2 14/8
    47/18 47/22 48/11 49/20        22/3 28/15 28/23 32/11       14/11 21/11 37/10
    49/20 49/23 50/2               32/20 33/1 33/4             leads [2] 17/8 17/9
   its [3] 13/16 19/2 34/4        keep [2] 12/21 26/22         least [10] 5/18 8/8 10/18
   Iuliia [24] 10/24 11/2         keeps [1] 13/21               23/6 25/11 28/22 31/18
    11/18 11/18 12/1 15/14        kept [1] 24/19                34/4 42/3 42/5
    15/19 15/19 16/1 16/2 21/6    key [1] 42/8                 led [1] 22/24
    21/25 28/1 30/13 30/14        kind [2] 8/14 31/5           left [3] 4/21 31/19 32/4
    30/16 30/22 32/24 34/16       kinds [1] 13/22              legality [1] 19/2
    34/17 34/18 35/25 42/24       knew [1] 9/13                legitimately [1] 12/14
    43/5                          know [43] 4/6 9/18 12/2      lenders [1] 47/20
   Iuliia Zhadko [2] 15/14         12/19 13/1 13/6 13/7 13/8 less [2] 36/9 40/1
    15/19                          13/9 13/20 13/21 13/22      let [11] 4/6 10/13 12/4
   J                               13/24 14/4 14/13 14/15       12/21 14/24 28/5 29/3 33/9
   JACKSON [1] 3/12                14/22 16/16 16/25 18/4       37/13 41/3 49/19
   January [1] 34/23               21/20 22/4 25/19 30/24      let's [3] 5/22 23/5 27/5
   JILBERT [1] 3/9                 31/2 31/9 32/13 32/14       letter [1] 46/18
   job [1] 8/20                    32/21 33/7 36/7 36/17       LEWIS [1] 2/18
   JOHN [2] 2/18 3/6               37/25 39/10 40/4 41/5       license [2] 30/15 40/15
   JOHNSON [5] 2/9 3/15            43/14 45/25 47/2 47/16      licenses [3] 10/25 32/19
    3/15 39/16 44/2                47/18 48/9 49/19             34/2
   join [2] 44/6 44/17            known [4] 13/3 20/6 42/15 like [9] 13/18 24/10 27/14
   joined [1] 4/20                 49/2                         27/19 28/15 30/24 37/9
                                  knows [1] 44/8                47/4 50/3
                            mail
   L 2:20-cr-00579-SVW Document
Case                              [1] 47/9
                                289-4  Filed 04/21/21 Page14/20  14/21
                                                           63 of 72    14/24
                                                                     Page     23/10
                                                                          ID #:2669
   likely [1] 5/16               maintain [2] 28/6 44/21      28/5 29/3 31/3 32/22 32/22
   limited [1] 6/14              maintains [1] 6/20           33/8 33/9 37/2 37/13 44/15
   line [1] 41/1                 make [6] 5/13 8/3 13/2       48/12 49/19 50/5
   linkage [2] 26/11 26/12       21/13 30/25 43/14            mean [24] 9/14 13/7 13/8
   links [1] 26/5                making [3] 24/16 36/13       13/10 13/22 13/24 14/14
   Lisa [3] 1/22 51/14 51/15     41/9                         14/14 14/18 16/3 23/2
   Listen [1] 8/17               man [3] 30/18 40/14 40/20    23/23 27/10 28/22 29/13
   literally [2] 39/22 40/12     manage [1] 49/21             31/9 31/13 31/21 36/8
   little [2] 12/4 49/22         manipulated [2] 8/12         36/25 40/17 42/2 46/25
   LITTRELL [2] 2/17 2/18        39/20                        49/20
   LLP [2] 2/9 2/17              manner [2] 47/18 47/21       means [1] 8/9
   loan [17] 6/12 7/21 7/25      manufactured [1] 30/11       measures [1] 38/24
    9/22 9/25 11/20 11/25        Manukian [1] 28/3            mechanisms [1] 39/17
    15/23 23/15 24/6 24/12       many [17] 5/13 5/25 8/4      memory [2] 17/21 18/7
    24/17 27/6 34/21 41/21       8/13 16/18 23/20 29/15       men [1] 30/21
    47/11 48/13                  29/23 29/25 32/1 37/9        mention [3] 7/14 8/16 10/3
   loans [30] 6/3 6/4 6/22 8/7   41/20 47/13 48/16 48/18      mentioned [5] 7/17 9/5 9/7
    16/4 23/4 23/20 23/20 25/3   48/20 49/14                  45/9 48/2
    29/11 29/12 29/14 29/15      March [9] 44/23 45/9         MESEREAU [2] 2/20 2/21
    29/19 29/23 29/25 30/9       45/18 45/19 45/23 46/19      meshes [1] 5/21
    34/10 38/12 41/14 46/5       49/10 49/15 49/16            met [2] 31/6 43/7
    47/13 48/3 48/6 48/20 49/2   March 11 [2] 49/15 49/16     Miami [10] 11/7 11/9
    49/6 49/13 49/14 49/15       March 11th [2] 45/19         11/12 11/15 11/19 18/7
   locate [1] 31/11              49/10                        18/17 19/1 19/6 20/24
   locations [1] 35/8            March 15th [3] 44/23 45/9    MICHAEL [1] 3/12
   long [4] 8/21 31/19 39/19     45/23                        mid [3] 18/13 49/9 49/10
    40/7                         March 9th [1] 45/18          middle [2] 18/8 44/14
   long-winded [1] 8/21          Marietta [3] 7/16 22/21      might [4] 25/20 27/13
   look [7] 13/25 16/13 30/16    27/24                        27/13 27/15
    32/18 33/4 39/24 40/7        Marietta Terabelian [1]      MINASSIAN [3] 3/3 3/3
   Los [9] 1/16 1/24 2/4 2/10    22/21                        41/2
    2/16 2/22 3/7 3/13 4/1       mark [2] 7/11 7/13           misread [1] 7/11
   lost [1] 5/14                 marks [1] 12/17              misuse [1] 9/10
   lot [8] 8/18 12/19 14/19      material [1] 42/19           misused [5] 8/7 8/12 9/14
    20/21 20/21 30/3 42/5 46/9   matter [4] 7/9 44/20 44/20   9/15 9/18
   lure [1] 36/17                51/8                         modified [3] 4/9 25/23
   luxury [2] 22/17 27/13        may [6] 11/2 14/23 18/6      37/18
                                 25/8 27/11 39/14             modify [1] 33/12
   M                             maybe [9] 5/10 6/5 7/2 7/2   modifying [1] 40/22
   made [12] 4/22 8/9 9/14       13/16 18/5 21/13 37/7        moment [2] 11/5 45/9
   21/12 21/16 23/25 29/15       48/25                        Monday [1] 35/19
   29/24 30/19 32/19 48/4        me [25] 4/6 8/5 8/23 10/13   money [28] 9/10 9/16 9/19
   48/6                          10/22 12/4 12/22 13/9        15/17 15/17 20/11 20/14
                           Ms.289-4
   M2:20-cr-00579-SVW Document
Case                           Zhadko
                                    Filed    31/17 Pagenone
                                        [1]04/21/21           72 17/21
                                                        64 of[1]  Page ID #:2670
  money... [21] 20/14 20/17 much [2] 15/7 46/9              nonlegal [1] 5/22
  20/19 22/18 24/19 26/23     multiple [1] 38/6             North [3] 2/3 3/4 3/16
  27/3 27/7 27/7 27/11 27/18 must [1] 16/3                  not [52]
  27/19 34/16 34/20 35/2      my [28] 4/15 4/20 5/9 5/11    noted [1] 39/16
  35/24 36/4 41/22 42/22      5/17 5/24 6/2 7/2 8/4 8/17    nothing [1] 5/16
  46/7 47/10                  8/19 8/21 8/22 9/3 10/9       November [9] 7/15 18/13
  moneys [1] 6/14             14/6 14/18 14/21 17/21        18/13 35/9 35/16 46/3 49/9
  Monica [1] 2/21             18/7 19/6 22/4 22/5 31/2      49/10 49/16
  monies [1] 24/8             32/10 39/17 42/20 43/14       November 17th [2] 35/16
  month [1] 4/21              myself [1] 4/22               46/3
                                                            November 5th [1] 35/9
  months [1] 39/10            N                             now [22] 13/4 14/5 19/1
  more [2] 39/14 41/10        name [17] 5/2 5/3 9/14
  most [4] 29/11 29/12 30/20 20/1 21/3 21/6 23/20 24/12     19/5 19/17 20/23 29/3
  47/17                                                     29/15 32/6 33/9 36/6 36/6
                              27/24 28/1 28/2 30/16         36/22 37/21 39/10 42/12
  motion [2] 37/3 45/3        34/17 35/1 35/3 38/14
  motions [3] 6/9 10/10 37/2 42/25                          43/19 46/4 46/6 47/14
  move [2] 34/16 34/20                                      48/17 48/21
                              named [2] 11/2 12/1           number [10] 9/23 11/1
  moving [3] 22/24 23/1       names [20] 4/4 6/23 6/25
  35/24                                                     29/13 29/14 39/13 39/14
                              8/7 23/16 23/17 23/25         44/4 45/13 47/11 48/24
  MR [10] 8/15 12/9 20/17     27/22 27/25 28/15 28/18
  33/13 33/20 35/6 37/11                                    numbers [3] 40/15 40/16
                              28/25 29/21 30/6 33/18        40/20
  41/2 47/7 48/7              38/15 38/16 38/17 39/7
  Mr. [20] 4/21 4/22 4/22 5/8 40/15                         numerous [2] 10/4 33/21
  7/10 19/21 20/15 21/24                                    NW [2] 2/6 2/12
                              nature [2] 27/14 36/8
  21/24 32/21 32/23 33/17     nearly [1] 24/13              O
  37/15 44/12 44/16 45/4      necessary [2] 38/25 42/7      o0o [1] 4/3
  45/5 45/6 45/9 48/9         need [2] 19/5 31/16           obligation [1] 47/23
  Mr. Andre [1] 4/21          needed [2] 12/13 12/14        obtain [2] 24/25 35/2
  Mr. Ayvazyan [7] 19/21 never [1] 32/4                     obtained [1] 24/11
  20/15 21/24 21/24 32/21     new [13] 2/6 42/22 46/13      obtaining [1] 26/13
  32/23 45/5                  46/14 46/15 46/17 46/20       obviously [3] 12/13 17/10
  Mr. Dadyan [2] 44/12        46/20 47/14 48/5 48/20        37/19
  44/16                       48/21 49/14                   occurred [2] 18/8 45/15
  Mr. Faerstein [2] 7/10      next [1] 6/9                  occurring [1] 37/24
  48/9                        NICHOLAS [1] 2/12             October [6] 11/23 18/9
  Mr. Fenton [3] 4/22 5/8     night [1] 45/3                18/10 18/11 20/13 35/9
  33/17                       no [20] 1/8 8/22 15/9 18/23   October 19th [1] 18/11
  Mr. Paetty [1] 4/22         18/23 25/15 25/18 29/9        October 2020 [1] 18/9
  Mr. Ram [4] 37/15 45/4      31/8 39/11 41/6 42/19         October 20th [3] 18/10
  45/6 45/9                   45/10 45/17 47/7 48/11        20/13 35/9
  Ms [4] 20/15 31/8 31/17     49/24 50/2 50/4 51/15         off [4] 18/7 19/9 50/4 50/4
  33/1                        non [1] 6/21                  office [4] 2/2 3/15 4/21 5/1
  Ms. [1] 31/17               non-existent [1] 6/21         OFFICES [1] 3/3
Case                        30/13
   O2:20-cr-00579-SVW Document    31/17
                               289-4     34/13
                                     Filed     35/15Pagepen
                                           04/21/21         [1]7240/19
                                                         65 of     Page ID #:2671
  Official [1] 1/22              36/17 40/11 46/18         pencil [1] 40/5
  often [1] 17/6                out [12] 6/18 9/25 12/10   pending [1] 10/10
  okay [7] 20/3 32/22 36/22      16/5 30/9 37/1 39/11 41/8 people [32] 8/18 9/1 9/5
   39/20 46/22 46/22 48/11       41/11 42/15 42/24 46/18   9/9 16/4 16/9 19/9 24/1
  old [1] 46/17                 outlined [1] 20/12         28/13 29/17 32/15 32/20
  Once [1] 15/15                outset [1] 9/2             33/5 33/19 33/23 33/25
  one [29] 8/5 8/23 11/5        over [5] 29/19 32/7 44/24  34/1 34/3 34/4 34/6 38/6
   11/22 14/3 15/13 16/23        46/4 48/6                 38/21 39/8 39/12 41/8
   17/5 17/13 23/25 24/10       overall [2] 24/25 47/12    41/14 41/18 41/20 41/20
   24/13 25/11 27/15 27/23      overt [1] 47/8             41/24 42/13 43/18
   28/1 28/4 32/24 32/25        own [8] 22/12 23/20 24/12  peppering [1] 36/25
   34/23 35/13 37/7 37/8         24/12 24/18 24/24 26/9    per [1] 9/9
   39/13 41/6 41/7 42/11         26/9                      percent [1] 29/21
                                                           perfect [1] 30/22
   42/18 49/8                   P                          perhaps [3] 4/14 6/19 12/4
  only [4] 8/5 37/1 44/9 50/3   P-a-e-t-t-y [1] 5/3
  oOo [1] 50/11                                            person [14] 8/6 9/15 11/18
                                p.m [1] 50/9               25/16 29/24 30/11 31/4
  open [1] 34/19                Pacific [1] 3/16
  opened [1] 35/25                                         31/5 42/11 43/7 43/10
                                pad [3] 40/4 40/8 40/19    43/12 43/13 49/20
  opposition [2] 4/10 39/25     Paetty [3] 4/20 4/22 4/25 personal [2] 6/16 27/13
  order [24] 4/8 4/9 4/11       page [3] 39/19 41/3 41/4 personally [2] 12/20 33/16
   6/19 25/24 31/17 33/11       pages [4] 40/2 40/13 40/16 persons [7] 6/21 7/5 7/6
   35/16 35/17 37/6 37/18       44/13
   37/19 38/24 39/10 40/22                                 8/11 8/13 9/18 22/11
                                pains [1] 14/18            persuading [1] 14/20
   42/1 42/9 44/22 45/8 45/15   pandemic [1] 44/14
   45/23 45/25 46/1 49/8                                   pertains [1] 46/1
                                panel [2] 31/2 31/3        perturbed [1] 14/17
  ordering [1] 44/22            papers [2] 38/22 44/8
  original [1] 37/19                                       PETER [3] 3/15 3/15 44/2
                                part [10] 9/22 22/10 27/3 Peter Johnson [1] 44/2
  other [50] 4/24 4/25 6/17     27/9 30/2 30/2 36/17 39/8 ph [1] 28/3
   7/3 8/7 10/2 10/4 12/12      43/17 48/21
   15/18 15/25 19/25 19/25                                 phone [1] 11/1
                                parte [7] 4/8 14/12 30/20 phones [2] 11/7 11/9
   20/23 20/25 22/7 22/22       32/18 34/13 35/14 39/25
   23/9 23/11 23/13 23/25                                  physical [1] 20/23
                                particular [6] 11/25 12/15 picked [1] 40/20
   24/4 24/5 24/6 24/16 24/18   15/7 26/3 30/3 30/17
   24/24 25/4 26/4 26/6 26/7                               picking [1] 40/14
                                parties [3] 19/2 49/19     picture [1] 37/16
   26/14 27/5 27/17 27/25       49/22
   28/1 28/14 28/14 28/15                                  pitchers [1] 48/11
                                passed [4] 12/9 38/20      pivotal [1] 14/23
   28/18 29/8 30/6 33/21 35/1   38/23 39/8
   38/11 40/24 43/16 43/16                                 Plaintiff [1] 1/7
                                passing [1] 38/10          plan [1] 25/21
   43/24 44/10 49/7             passport [1] 31/21
  others [1] 26/17                                         plead [1] 42/21
                                past [2] 34/22 36/10       pleadings [1] 6/8
  otherwise [2] 16/15 39/20     Payment [1] 12/11
  ought [1] 13/16                                          please [1] 15/2
                                payroll [1] 16/12          point [14] 5/19 8/3 14/1
  our [10] 4/21 26/24 28/9      PC [2] 3/6 3/9
                            productions
   P 2:20-cr-00579-SVW Document
Case                                           35/22 Page28/17
                                          [1]04/21/21
                                289-4 Filed                     32/9Page
                                                          66 of 72   37/6ID
                                                                          37/9 37/10
                                                                            #:2672
   point... [11] 17/5 17/13    profile [2] 30/7 30/8        37/20 40/9 41/17 41/23
   31/12 31/13 39/13 39/14     profiles [3] 11/3 34/1 38/16 42/23 48/10
   39/15 41/7 41/10 42/9       profit [1] 27/3             questioned [2] 19/13 21/8
   46/25                       program [8] 12/11 12/12 questioning [3] 19/12
   points [2] 37/16 42/8       12/13 13/15 13/18 16/4       21/10 21/17
   portion [1] 26/25           29/5 31/1                   questions [14] 4/15 5/9
   position [1] 43/4           programs [4] 6/13 6/14       5/11 5/17 5/18 8/21 14/17
   possession [2] 11/4 35/15 13/25 29/8                     14/21 18/6 31/2 31/3 37/1
   possible [4] 33/7 36/6      project [1] 47/1             37/3 38/8
   47/18 47/22                 prominent [1] 6/23          QUINN [1] 3/12
   possibly [1] 32/24          prompted [1] 18/17          quote [1] 38/11
                               prosecutor [5] 4/16 13/8
   post [1] 37/25
                               14/8  14/11 43/22
                                                           R
   PPP [12] 6/3 6/12 9/16                                  rain [2] 40/14 40/20
   11/25 23/15 27/6 29/4 29/5 prosecutors [1] 38/4         raised [1] 27/18
   29/11 29/13 29/14 41/21     protect [2] 33/12 34/5
                               Protection [1] 12/11        RAM [8] 2/9 37/11 37/11
   predated [1] 18/19                                       37/15 45/4 45/5 45/6 45/9
   predictable [1] 36/9        protective [17] 4/8 4/9
                               4/11 6/19 25/23 33/11       random [1] 13/19
   prefer [1] 15/8                                         read [3] 5/12 10/9 10/11
   prejudice [2] 44/7 44/12    35/16 35/17 37/6 37/18
                               37/19 38/24 39/10 40/21     readily [1] 16/8
   present [3] 5/6 5/7 47/17                               reading [2] 8/4 44/8
   presented [1] 30/21         42/1 42/9 49/8
   PRESIDING [1] 1/4           prove [3] 31/17 39/23 47/3 real [34] 8/6 8/11 8/25 9/15
                               proveable [1] 42/5           10/17 10/20 10/20 10/22
   presumably [1] 27/2                                      11/2 11/4 16/8 24/1 27/2
   pretrial [1] 37/25          provided [2] 17/8 40/10
                               provides [1] 17/8            29/17 29/24 30/2 30/10
   previous [1] 48/4                                        31/4 31/5 32/15 33/23
   previously [3] 11/17 36/3 provision [1] 25/24
   48/18                       purchase [3] 20/14 24/13 33/25 34/3 34/3 35/21
                               28/1                         41/13 41/13 41/18 41/19
   primary [1] 29/10
   principal [1] 20/3          purchased [3] 27/23 27/25 41/24 41/24 42/11 42/13
                               28/2                         43/5
   private [1] 29/6
   probable [1] 36/13          purporting [2] 41/18 41/24 really [4] 5/17 30/1 42/9
   probably [2] 37/7 50/6      purpose [5] 4/7 6/5 17/24 42/25
                               37/2 49/21                  reason [1] 33/9
   problem [2] 38/2 38/12                                  reasons [2] 13/22 44/18
   problems [2] 38/2 41/6      purposes [4] 6/15 6/16
                                                           received [1] 11/6
   proceedings [3] 1/14 50/9 6/17 8/13                     recently [1] 30/20
   51/8                        pursuant [2] 35/7 51/5
                                                           record [1] 39/18
   proceeds [7] 22/16 22/24 put [3] 6/10 19/3 22/4         Redondo [1] 3/17
   23/4 24/7 24/13 34/10       Q                           referred [2] 21/5 21/20
   34/21                       qualification [1] 32/16     referring [2] 21/7 24/5
   process [3] 20/10 29/5 29/6 Quality [1] 16/22           regard [2] 4/7 4/11
   produce [3] 35/18 46/12 question [22] 4/13 8/17         regulations [1] 51/9
   46/16                       8/22 9/3 10/13 12/17 14/7 relate [1] 18/5
   produced [2] 32/4 33/15     15/2 18/24 19/18 21/14      related [3] 14/24 24/22
Case                       RICHARD
   R2:20-cr-00579-SVW Document          [12]
                               289-4 Filed   1/9 7/16Page19/14
                                           04/21/21             41/12
                                                          67 of 72  Page ID #:2673
   related... [1] 28/14           7/18 22/20 27/24 30/17     SBA [8] 6/12 9/16 15/5
   relates [1] 46/20              35/23 36/14 37/12 39/25     15/15 16/11 29/3 29/6
   relating [3] 46/2 46/12        40/13 45/3                  29/11
    46/16                        right [15] 8/9 10/9 13/4    schedule [1] 4/5
   relative [1] 28/4              14/5 18/24 23/24 27/12     scheme [10] 6/3 6/18 7/7
   relatives [3] 28/7 28/10       28/12 30/12 32/25 38/12     7/23 22/12 22/12 22/14
    32/11                         38/21 42/13 42/25 49/18     24/24 27/9 27/9
   release [1] 38/1              ring [3] 15/12 15/15 20/11  schemes [2] 24/22 38/7
   relevant [1] 40/2             roles [1] 7/3               Scott [2] 4/20 4/25
   relief [7] 7/22 11/21 12/12   Rolex [1] 27/14             screen [3] 4/5 37/14 40/8
    20/14 22/15 22/19 44/19      rooftops [1] 41/20          seal [1] 40/11
   rely [2] 17/24 21/16          Room [1] 1/23               search [12] 11/6 11/8
   relying [1] 43/13             root [1] 12/10               11/10 11/11 17/24 18/8
   remedial [1] 38/24            rough [2] 5/24 29/20         18/20 19/2 19/6 20/25 35/7
   repeatedly [1] 41/15          running [1] 42/24            35/7
   report [2] 17/15 18/2         Russia [1] 31/18            searched [1] 19/14
   reported [1] 51/7             Russian [4] 30/4 30/14      searches [1] 16/9
   Reporter [2] 1/22 51/15        32/1 43/18                 second [1] 39/1
   REPORTER'S [1] 1/14           Russians [2] 41/11 43/17    seconds [3] 40/1 40/16
                                                              40/21
   reports [4] 16/12 17/7        S                           Section [1] 51/5
    17/17 17/18                  safety [1] 26/2
   representation [1] 39/21                                  security [1] 11/1
                                 said [12] 7/10 13/14 13/16 see [16] 4/4 5/9 6/7 13/17
   represented [1] 43/23          14/15 22/3 22/4 31/9 36/12 17/4 17/12 21/8 22/6 26/19
   representing [1] 37/11         39/3 41/15 45/4 46/19
   represents [1] 45/5                                        28/11 30/19 30/20 32/6
                                 same [4] 20/10 22/14 32/16 37/13 43/4 49/25
   request [1] 25/25              33/1
   research [1] 10/10                                        seek [1] 47/21
                                 San [1] 2/19                seeking [1] 39/2
   resolve [1] 19/4              sandwich [1] 36/19
   resolved [1] 19/4                                         seem [2] 6/10 32/16
                                 Santa [1] 2/21              seemed [1] 18/16
   respect [8] 10/23 21/21       SARs [3] 17/17 17/24 18/1 seems [3] 10/15 12/22
    21/24 26/2 33/1 37/17        satisfactory [1] 14/14
    37/18 49/23                                               30/24
                                 saw [2] 32/3 32/3           seen [2] 40/10 42/3
   respond [1] 50/2              say [26] 9/2 11/5 12/19
   responded [1] 49/22                                       seized [3] 20/24 35/7 35/9
                                  12/24 13/1 13/5 16/14 21/9 sell [1] 27/2
   response [2] 10/22 37/7        21/14 21/18 23/1 23/5 24/5 separate [1] 47/6
   responsibility [1] 14/18       25/13 27/5 29/20 32/16
   returned [4] 18/13 34/12                                  series [2] 6/12 47/19
                                  32/21 36/16 36/24 37/4     set [1] 35/1
    45/18 46/2                    37/23 38/14 39/3 47/2
   revelation [1] 13/3                                       sets [1] 13/21
                                  47/14                      setting [1] 45/23
   review [1] 44/13              saying [9] 8/18 12/22 15/22 seven [1] 35/8
   reviewed [1] 41/3              24/1 27/16 32/13 32/15
   reviewing [1] 39/18                                       several [3] 5/12 23/19 38/2
                                  45/16 48/5                 share [1] 25/25
   reviews [1] 17/7              says [5] 10/19 13/20 14/2
Case                         23/10
   S 2:20-cr-00579-SVW Document    23/17
                                289-4     23/17
                                      Filed     24/10Page35/22
                                            04/21/21      68 of 72 Page ID #:2674
  shared [2] 26/1 38/10         25/9 26/15 26/18 27/3        stated [2] 46/17 49/21
  sharing [2] 27/10 27/11       27/12 27/19 28/14 28/18      statement [1] 44/6
  she [6] 22/2 22/3 22/3        29/8 31/22 32/16 33/22       statements [2] 21/12 21/16
   31/19 35/1 43/2              37/1 41/18 43/16 43/16       STATES [11] 1/1 1/6 1/23
  she's [2] 31/10 41/2          43/21 47/1 49/2 50/6          2/3 4/19 19/8 31/19 31/19
  shortly [2] 23/7 24/8        somehow [4] 7/6 8/12 9/17      43/19 51/6 51/10
  should [5] 5/16 7/2 13/8      23/4                         status [2] 4/7 45/1
   41/21 47/5                  someone [3] 13/19 14/1        statutes [1] 5/21
  shout [1] 41/19               25/14                        stems [2] 11/11 11/15
  show [1] 32/20               something [8] 14/13 14/24     stenographically [1] 51/7
  shows [1] 14/2                21/11 27/14 36/17 40/8       STEPHEN [1] 1/4
  signatory [1] 34/18           45/4 47/20                   STEPTOE [2] 2/9 39/16
  significant [2] 33/16 35/10 sometimes [4] 13/19 14/1       still [3] 38/22 40/4 44/24
  significantly [2] 45/12       49/22 49/24                  stolen [17] 7/24 8/3 8/6
   46/10                       somewhat [1] 4/11              8/12 8/25 9/15 10/7 23/21
  SILVERMAN [1] 2/12           somewhere [1] 9/17             23/22 24/1 28/3 28/4 29/16
  similar [8] 6/5 16/11 16/12 sorely [1] 12/13                29/21 29/22 29/24 36/15
   16/12 16/16 24/22 26/8      sorry [2] 4/18 46/23          stood [1] 16/5
   28/22                       sort [3] 9/24 12/23 13/18     stop [2] 11/19 11/23
  similarities [1] 16/14       speak [7] 6/11 19/17 37/8     story [2] 5/23 5/23
  similarly [2] 7/5 34/22       40/25 41/2 41/7 44/25        straightforward [1] 41/16
  simple [3] 41/15 41/25       speaking [3] 14/11 19/16      strange [1] 16/14
   42/4                         44/3                         street [5] 1/23 2/3 2/10
  simply [1] 44/11             specific [11] 4/7 4/13 5/21    3/13 13/20
  since [2] 45/10 46/14         8/25 13/5 13/6 18/5 44/7     strokes [1] 6/1
  single [2] 39/19 41/3         44/12 47/11 48/24            structure [1] 24/22
  sir [1] 23/13                specifically [1] 37/17        student [3] 30/14 31/7
  sit [1] 44/15                spell [1] 5/2                  31/10
  sitting [2] 13/4 14/4        spend [2] 27/11 39/19         students [3] 30/4 30/5 32/2
  situated [1] 7/5             spending [1] 23/3             stuff [1] 49/20
  situation [1] 18/17          spent [3] 23/9 27/19 40/1     stunned [1] 14/22
  six [4] 8/25 9/5 42/12 44/10 sphere [1] 38/21              stunning [1] 13/10
  Small [1] 6/4                spoken [1] 31/8               style [1] 28/22
  Smith [1] 13/20              Spring [1] 2/3                subject [1] 47/15
  so [63]                      squarely [1] 19/3             submission [4] 30/19 30/20
  so-called [1] 34/3           stake [1] 14/20                32/18 40/11
  social [1] 11/1              standpoint [2] 8/8 33/10      submit [3] 7/21 7/25 9/25
  sole [1] 34/18               stands [1] 31/5               submitted [5] 11/25 15/18
  Solutions [3] 16/23 17/2 start [6] 4/6 12/5 12/6            23/14 23/14 33/22
   34/18                        13/11 13/22 14/3             submitting [2] 16/10 16/16
  some [36] 5/10 5/18 6/5      started [6] 13/10 13/12       substantial [2] 4/10 46/19
   6/20 12/17 12/23 13/23       13/23 15/16 35/18 35/24      substantive [1] 46/8
   13/24 16/6 16/7 19/8 23/8 starting [3] 5/19 14/1          such [3] 17/15 30/25 36/9
                            telling
   S 2:20-cr-00579-SVW Document
Case                            289-4    13/904/21/21
                                    [2] Filed 25/21 Pagethere
                                                          69 of[63]
                                                                72 Page ID #:2675
  Suite [8] 2/3 2/10 2/15 2/18 Terabelian [20] 6/10 7/1 there's [16] 11/14 14/19
   2/21 3/4 3/7 3/16            7/6 7/8 7/17 19/7 19/13     25/5 26/2 29/19 37/6 38/2
  summary [3] 47/19 47/19 20/15 20/24 22/11 22/21           40/12 41/5 41/6 41/8 41/11
   47/20                        24/6 24/9 24/16 24/23 26/7 42/12 45/11 49/24 50/2
  summer [1] 11/23              26/9 26/16 27/24 32/11     thereafter [2] 23/7 24/8
  superseding [11] 9/8 10/5 term [1] 5/22                  Thereupon [1] 50/9
   29/18 34/14 36/13 42/12     terms [5] 7/10 8/11 11/8 these [47] 6/3 6/22 7/25 8/7
   42/22 45/12 45/14 45/18      19/2 26/5                   9/9 9/18 9/20 9/22 11/3
   47/8                        testimony [1] 43/15          17/8 22/17 22/19 23/11
  supporting [1] 16/11         than [7] 19/25 20/25 24/6 24/4 24/17 25/3 26/5 26/6
  supports [2] 10/19 46/10 24/16 26/7 28/15 40/1            26/13 26/17 27/16 27/19
  supposed [1] 14/20           thank [4] 7/12 49/19 50/5 28/6 28/14 29/8 31/24 33/6
  suppress [1] 6/9              50/8                        34/9 34/10 35/4 36/7 38/6
  sure [4] 5/13 14/10 15/4     that [271]                   38/12 38/13 38/20 38/23
   39/5                        that's [29] 8/2 12/2 16/14 39/6 40/13 40/16 40/20
  surface [1] 34/5              18/14 18/21 18/21 18/24     41/14 41/24 42/22 43/18
  suspected [1] 11/20           20/21 21/7 22/19 23/24      44/16 47/13 48/1
  suspicious [2] 17/7 18/2      24/3 24/14 29/2 29/9 30/22 they [68]
  SVW [1] 1/8                   31/15 33/8 36/17 38/1      they'd [1] 27/2
  synthetic [16] 7/24 8/3 8/9 39/13 39/17 40/9 42/17       they're [27] 10/20 10/22
   23/21 23/22 28/25 29/25      46/8 47/5 49/12 49/18       25/19 26/12 26/13 26/14
   30/8 30/22 31/25 34/1 34/6 49/23                         26/22 26/25 26/25 27/10
   34/9 34/15 35/20 39/7       theft [5] 9/24 10/2 10/5     27/11 28/6 28/9 28/10
                                34/24 42/14                 32/13 32/15 32/15 38/9
  T                            their [24] 9/11 9/13 9/16    38/10 38/11 38/16 38/22
  T.D [1] 34/20                 9/18 19/8 21/22 22/12       40/13 41/12 41/13 41/13
  TAHMAZIAN [2] 3/9 3/9 23/16 23/17 24/18 24/24             44/13
  take [4] 30/9 37/6 37/10      25/25 26/9 26/9 30/5 30/6 thing [3] 32/16 36/9 49/24
   40/7                         32/2 32/8 37/5 38/22 39/16 things [12] 6/17 12/19 20/4
  taken [4] 20/24 22/16 30/6 41/15 43/19 43/22              22/11 22/17 23/23 26/8
   33/24                       theirs [1] 32/12             27/12 27/17 27/19 38/20
  taking [3] 5/6 14/18 26/25 them [12] 10/7 11/10 12/14 38/23
  talked [1] 31/6               20/22 25/21 27/1 27/2 27/3 think [8] 17/6 17/13 18/8
  talking [5] 12/21 33/23       29/1 33/4 38/5 40/21        29/9 32/17 42/3 47/5 47/16
   38/14 38/15 38/16           themselves [3] 7/7 24/19 thinking [1] 47/17
  Tamara [5] 7/19 22/25         27/1                       this [85]
   23/19 34/22 36/14           then [19] 8/23 9/5 16/22    THOMAS [1] 2/21
  Tammy [1] 40/25               21/8 22/16 22/22 22/23     those [22] 6/13 6/14 6/15
  tax [1] 16/13                 22/24 23/5 24/12 26/14      6/25 7/6 12/13 15/13 16/24
  teaching [1] 25/3             27/19 30/6 30/9 30/19 31/3 17/9 17/18 20/3 21/5 22/24
  telephone [1] 50/3            31/4 32/4 35/7              23/22 24/21 26/25 29/21
  television [1] 31/1          theory [4] 26/20 26/21       29/22 34/1 35/22 38/17
  tell [3] 31/2 41/1 48/12      38/3 38/13                  44/18
                             31/14
   T 2:20-cr-00579-SVW Document
Case                               41/17
                                289-4     42/7
                                      Filed    43/11 Pageunpredictable
                                            04/21/21      70 of 72 Page[1]  36/8
                                                                        ID #:2676
  though [1] 24/22             47/5 47/15                 unring [1] 41/8
  thought [3] 8/2 31/10       trials [1] 47/6             unsealed [2] 45/19 46/14
   49/11                      tried [1] 31/10             until [1] 46/14
  thousands [1] 44/13         true [5] 40/18 40/19 42/10 unusual [1] 4/12
  thread [1] 5/13              42/14 51/6                 up [9] 8/9 13/19 14/2 23/25
  three [4] 30/20 30/21 32/23 Truth [1] 31/2              31/5 35/1 40/14 40/20
   46/15                      try [3] 14/16 15/6 34/25    48/10
  through [10] 14/6 20/10 trying [5] 5/18 5/25 8/19 ups [1] 48/11
   29/6 29/7 40/1 40/12 40/21 9/25 12/10                  us [3] 22/24 25/24 43/14
   41/4 44/16 47/19           turn [4] 14/24 19/1 32/7    use [4] 14/1 21/10 25/4
  tied [3] 16/21 24/25 49/3    33/9                       32/22
  time [5] 7/20 8/20 31/20    turned [1] 30/18            used [21] 6/16 6/25 8/9
   41/4 49/3                  two [12] 4/21 6/23 20/3     10/7 10/8 14/21 20/14
  Timeline [8] 11/24 12/15 22/9 27/25 29/22 33/3 33/4 20/14 20/18 22/19 23/17
   13/13 15/23 16/21 16/25     39/14 41/5 42/19 44/9      24/13 27/7 29/21 30/9
   23/5 23/6                  types [3] 15/12 16/12 16/16 30/17 31/25 34/15 36/4
                                                          37/25 42/13
  times [1] 5/12              U                           using [13] 6/15 7/23 15/12
  tip [3] 12/25 14/6 38/21    U.S [4] 2/2 2/5 5/1 51/15
  tipped [1] 19/9                                         15/13 15/15 23/20 24/12
                              Ukranians [6] 41/11 41/18 27/1 27/25 28/18 29/24
  Title [1] 51/6               41/19 41/24 43/17 43/18
  today [2] 5/4 14/11                                     34/8 34/23
                              unclear [1] 41/2
  together [4] 25/3 27/17     uncover [1] 48/20           V
   27/18 27/19                uncovered [1] 48/3          Vahe [4] 24/11 44/2 44/5
  told [2] 31/3 32/22         under [6] 6/13 6/14 18/3    44/7
  too [3] 5/25 15/7 26/17      29/5 29/6 40/11            variety [1] 22/16
  Top [3] 16/22 16/25 37/14 understand [12] 5/16 6/8 various [1] 47/20
  Touring [3] 16/23 17/2       7/2 7/3 12/20 14/19 19/3   versus [1] 42/11
   34/17                       31/18 34/4 37/2 43/21 46/1 very [4] 5/24 7/13 29/13
  traceable [1] 34/20         understanding [11] 4/14 43/15
  traced [1] 20/17             5/15 5/24 6/2 8/19 19/6    victim [1] 35/21
  track [1] 39/17              26/24 28/9 29/4 30/13      victims [3] 9/24 10/2 34/24
  transaction [1] 47/6         32/10                      Video [1] 1/15
  transactions [2] 41/9 42/25 unearth [1] 8/19            view [5] 10/19 28/7 28/8
  transcript [3] 1/14 51/7    unexplainably [1] 9/11      37/5 42/17
   51/9                       unfortunate [1] 47/22       Viktoria [5] 20/2 20/6 21/6
  Transfer [1] 12/16          unindicted [1] 42/16        22/3 33/4
  transferred [1] 24/8        UNITED [11] 1/1 1/6 1/23 virtually [1] 44/15
  transferring [2] 26/14       2/3 4/19 19/8 31/19 31/19 virtue [1] 16/19
   26/17                       43/19 51/6 51/10           Visa [1] 32/3
  Transport [3] 11/24 13/13 United States [5] 4/19 19/8
   16/22                       31/19 31/19 43/19
                                                          W
  travel [2] 21/22 32/2       unless [2] 15/8 40/13       wall [1] 39/23
  trial [9] 25/5 25/7 25/8    unnecessary [1] 44/17       wallet [1] 22/5
                            24/5
   W2:20-cr-00579-SVW Document
Case                             24/16Filed
                               289-4    25/704/21/21
                                             25/13 Pagewithin       35/22ID #:2677
                                                               [1] Page
                                                        71 of 72
   want [6] 5/13 13/2 33/11     25/21 30/16 38/4 38/14        without [2] 13/4 15/7
   36/22 39/7 50/7              39/18 42/21 43/22 44/16       witness [3] 25/10 25/12
   wanting [1] 34/5             46/25 49/25                   47/19
   warrant [2] 10/12 13/5       where [13] 7/15 13/21         witnesses [2] 9/24 47/20
   warrants [2] 17/24 35/8      13/25 21/21 31/1 31/3         won't [1] 40/25
   was [84]                     37/13 39/22 42/11 42/12       word [1] 14/21
   Washington [2] 2/7 2/13      42/20 47/1 47/23              words [7] 15/25 24/19
   wasn't [1] 47/2              Where's [1] 4/17              24/24 26/4 27/5 27/17 49/7
   watch [2] 27/8 27/14         whether [8] 10/16 12/24       worked [1] 15/5
   way [8] 4/6 5/11 29/4        14/5 14/6 31/6 39/19 42/25    working [2] 25/3 48/8
   30/16 38/6 40/18 47/4 50/3   47/18                         world [1] 42/17
   ways [1] 23/9                which [12] 4/11 5/19 6/4      would [24] 4/14 15/2 15/8
   we [64]                      6/9 17/8 20/13 30/8 32/24     16/13 17/6 17/14 24/11
   we'll [1] 41/22              33/19 34/18 38/16 40/10       25/24 29/20 36/4 36/9
   we're [4] 38/21 47/17        who [31] 4/16 4/24 7/5 7/6    36/18 37/6 37/8 37/9 39/1
   47/24 49/25                  14/1 14/8 14/15 15/11         39/11 40/22 42/7 43/13
   we've [8] 33/15 33/20        15/12 18/18 19/17 21/20       43/13 44/14 44/18 49/5
   33/21 40/10 46/13 47/7       21/21 22/4 22/11 22/23        wouldn't [2] 26/22 27/8
   48/7 48/8                    25/14 25/19 29/23 30/15       wrist [1] 27/14
   week [1] 6/10                30/21 31/4 31/25 32/21        write [1] 40/8
   weigh [1] 43/25              37/8 37/9 39/18 41/14         wrong [1] 37/7
   well [37] 5/7 7/25 8/15      41/20 44/3 45/5               Ws [1] 21/20
   10/13 11/9 12/9 12/11        who's [2] 14/16 28/3          www.lisamariecsr.com [1]
   13/16 14/8 15/1 16/7 16/14   wholly [2] 39/1 40/22         1/24
                                whose [10] 8/6 8/11 9/15
   16/20 17/3 17/8 17/23 23/3
                                10/6 21/3 28/4 30/11 33/24
                                                              Y
   23/13 25/22 26/12 26/24                                    Yeah [1] 18/12
   27/10 29/14 31/13 31/21      34/24 42/13
                                why [10] 9/2 11/15 13/7       year [4] 11/23 44/23 45/20
   32/17 32/21 32/23 33/2                                     45/21
   33/20 33/21 34/1 35/6        21/21 26/22 26/22 27/9
                                34/5 38/6 47/2                yellow [2] 40/4 40/8
   35/21 47/10 48/1 48/7                                      yes [38] 8/22 8/24 9/19
   went [7] 15/19 20/19 20/22   wife [5] 7/1 7/18 22/1 22/2
                                31/3                          10/23 11/13 11/15 12/8
   23/5 27/7 37/23 46/18                                      17/2 17/17 17/17 17/20
   were [71]                    will [8] 5/6 7/14 10/3 14/7
                                19/4 42/4 43/10 47/21         18/10 18/25 19/20 19/24
   WERKSMAN [1] 3/12                                          20/5 20/8 20/21 20/22
   West [3] 2/10 3/10 3/13      WILLIAMS [1] 2/17
                                Wilshire [2] 2/15 3/7         21/13 23/8 24/10 24/20
   WESTERN [1] 1/3                                            25/6 25/12 26/10 26/18
   what [55]                    WILSON [1] 1/4
                                wind [2] 48/10 48/11          28/20 28/24 31/24 31/24
   what's [6] 14/19 32/17                                     33/13 36/5 40/6 43/6 44/1
   33/7 39/11 48/12 49/1        winded [1] 8/21
                                wire [2] 9/16 47/9            45/2 45/24
   whatever [3] 16/25 27/8                                    yet [3] 25/18 39/13 49/3
   39/7                         wired [3] 9/20 9/20 23/7
                                wisdom [1] 13/16              York [1] 2/6
   when [21] 9/14 19/13                                       you [101]
   21/21 21/23 22/2 23/1 24/4   wish [3] 36/11 36/11 43/24
                                                              you're [11] 12/22 13/8
   Y2:20-cr-00579-SVW Document 289-4 Filed 04/21/21 Page 72 of 72 Page ID #:2678
Case
  you're... [9] 14/20 15/21
  15/22 19/16 24/1 30/10
  36/7 38/7 45/15
  you've [1] 36/17
  your [82]
  Your Honor [48] 4/18 7/13
  7/17 7/20 8/10 8/15 9/8
  12/7 12/25 14/4 14/10
  14/25 17/5 17/14 18/14
  18/21 19/19 21/5 24/20
  25/18 25/22 28/16 29/20
  31/12 32/14 32/17 35/6
  36/11 36/20 37/11 37/14
  38/3 38/13 39/5 39/13
  39/17 39/23 40/18 41/6
  42/8 43/3 43/8 45/21 46/23
  47/16 48/7 48/23 49/12
  Z
  zero [2] 18/6 49/17
  Zhadko [43] 6/23 10/14
   10/16 10/24 11/2 11/18
   11/19 12/1 15/14 15/19
   15/24 15/25 16/1 16/2 16/5
   16/19 16/21 17/19 19/15
   19/22 20/25 21/6 21/25
   28/1 28/15 28/23 30/13
   30/14 30/22 31/7 31/8
   31/17 31/17 32/11 32/20
   32/22 34/16 34/17 34/18
   42/24 42/25 43/5 43/15
  Zhadko's [3] 15/19 30/16
   35/25
  Zhadkos [1] 32/24
  Zoom [2] 49/20 49/24
